     Case 3:18-cv-01647-AJB-BGS Document 48 Filed 04/15/19 PageID.964 Page 1 of 73




 1    POMERANTZ LLP
      Jennifer Pafiti (SBN 282790)
 2
      1100 Glendon Avenue, 15th Floor
 3    Los Angeles, CA 90024
 4    Telephone: (310) 405-7190
      E-mail: jpafiti@pomlaw.com
 5    - additional counsel on signature page -
 6
                              UNITED STATES DISTRICT COURT
 7                          SOUTHERN DISTRICT OF CALIFORNIA
 8
 9
      IN RE ACADIA                                   Case No.: 3:18-cv-01647-AJB-BGS
10    PHARMACEUTICALS INC.
11
      SECURITIES LITIGATION
                                                     AMENDED CLASS ACTION
12                                                   COMPLAINT FOR
13                                                   VIOLATIONS OF THE
                                                     FEDERAL SECURITIES LAWS
14
15                                                   JURY TRIAL DEMANDED
16
17          Lead Plaintiff Thomas Wood (“Plaintiff”), individually and on behalf of all other
18
      persons similarly situated, by Plaintiff’s undersigned attorneys, for Plaintiff’s complaint
19
20    against Defendants, alleges the following based upon personal knowledge as to Plaintiff
21    and Plaintiff’s own acts, and information and belief as to all other matters, based upon,
22
      inter alia, the investigation conducted by and through Plaintiff’s attorneys, which
23
24    included, among other things, a review of the Defendants’ public documents, conference
25
      calls and announcements made by Defendants, United States Securities and Exchange
26
27    Commission (“SEC”) filings, wire and press releases published by and regarding Acadia

28
     Case 3:18-cv-01647-AJB-BGS Document 48 Filed 04/15/19 PageID.965 Page 2 of 73




 1
      Pharmaceuticals Inc. (“Acadia” or the “Company”), analysts’ reports and advisories

 2    about the Company, and information readily obtainable on the Internet.              Plaintiff
 3
      believes that substantial evidentiary support will exist for the allegations set forth herein
 4
 5    after a reasonable opportunity for discovery.
 6
                         NATURE OF THE ACTION AND OVERVIEW
 7
               1.   This is a class action on behalf of persons and entities that acquired Acadia
 8
 9    securities between April 29, 2016 and July 9, 2018, inclusive (the “Class Period”),
10
      seeking to pursue remedies under the Securities Exchange Act of 1934 (the “Exchange
11
12    Act”).
13             2.   Acadia is a biopharmaceutical company that purports to focus on the
14
      development and commercialization of medicines to address central nervous system
15
16    disorders. The Company first drug is NUPLAZID (pimavanserin), which received
17
      approval by the U.S. Food and Drug Administration (“FDA”) on April 29, 2016 for the
18
19    treatment of hallucinations and delusions associated with Parkinson’s disease psychosis
20    (or “PD Psychosis”). Though NUPLAZID is the only drug approved specifically for the
21
      purpose of treating PD Psychosis, there are off-label alternatives available.
22
23             3.   The Company launched NUPLAZID in the United States in May 2016.
24
      Prior to its commercialization of NUPLAZID, the Company did not earn any revenue
25
26    from product sales.

27
28
                                                   2
      AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
      LAWS: Case No.: 3:18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 48 Filed 04/15/19 PageID.966 Page 3 of 73




 1
            4.     Touting the results from its Phase III clinical trial of NUPLAZID, Acadia

 2    has always marketed NUPLAZID as superior to alternatives prescribed off-label with
 3
      claims that because “NUPLAZID is a selective serotonin inverse agonist, or SSIA,
 4
 5    preferentially targeting 5-HT2A receptors,” it is not only efficacious at reducing
 6
      hallucinations and delusions associated with PD Psychosis but also “has the potential to
 7
      avoid many of the debilitating side effects of existing antipsychotics.” Defendants have
 8
 9    consistently and emphatically represented that the drug is safe.
10
            5.     In reality, clinical trial results demonstrated that patients treated with
11
12    NUPLAZID as opposed to placebo suffered severe adverse events (“SAEs”), including
13    death, at double the rate. Notably, both the drug group and placebo group had the same
14
      patient population--- there were no meaningful distinctions between the two groups
15
16    based on age, gender, severity of illness or other factors that would account for the
17
      higher death rate in patients treated with NUPLAZID.
18
19          6.     The incidence of death in those treated with NUPLAZID was so high that
20    Dr. Paul Andreason, a board-certified psychiatrist with more than 25 years of experience,
21
      and the primary reviewer for the FDA of Acadia’s new drug application (“NDA”) for
22
23    NUPLAZID, issued a clinical review in September 2015 with a recommendation of “do
24
      not approve.” Mr. Andreason made clear in his review that his recommendation not to
25
26    approve was “due to an unacceptably increased, drug related, safety risk of mortality and

27    serious morbidity.”
28
                                                  3
      AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
      LAWS: Case No.: 3:18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 48 Filed 04/15/19 PageID.967 Page 4 of 73




 1
            7.     Thereafter, an Advisory Committee convened on March 29, 2016 to

 2    evaluate NUPLAZID and make a recommendation to the FDA regarding approval.
 3
      Despite Mr. Andreason’s scathing review of the drug, and despite stated concerns from
 4
 5    multiple members of the Committee regarding the drug’s safety profile, the Advisory
 6
      Committee voted 12-2 in favor of approval swayed substantially by the “unmet medical
 7
      need” and lack of approved products to treat PD Psychosis. However, even those who
 8
 9    voted in favor, did so with stated reservations.
10
            8.     Post-commercialization- the Company received mounting numbers of
11
12    adverse event reports confirming Mr. Andreason and the Advisory Committee members’
13    worst fears--- the astronomical death and adverse event rates suffered by patients treated
14
      with NUPLAZID during clinical testing manifested in real world usage as well. At no
15
16    point during the Class Period did Acadia issue a press release revealing the surging
17
      number of adverse event reports nor did it reference the adverse event reports in any
18
19    of its quarterly or annual filings with the SEC.
20          9.     As Acadia well knew, and conceded in its Class Period SEC filings, this
21
      increased risk of death in patients taking NUPLAZID could cause physicians to refrain
22
23    from prescribing the drug. Indeed, as Mr. Andreason confirmed in his medical review,
24
      while NUPLAZID would be the first FDA approved drug to treat PD Psychosis, it “will
25
26    not be the only or possibly the best or relatively safest drug to prescribe for the

27    treatment of PDP.” With no other products for sale, and no other drugs in the pipeline
28
                                                   4
      AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
      LAWS: Case No.: 3:18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 48 Filed 04/15/19 PageID.968 Page 5 of 73




 1
      up for imminent FDA approval, Acadia desperately needed physicians to prescribe

 2    NUPLAZID to their patients suffering with PD Psychosis rather than opt for potentially
 3
      safer off-label alternatives.
 4
 5          10.    To that end, and unbeknownst to investors, Acadia began dispensing
 6
      massive sums of money to doctors, couched as consulting or speaking fees, to
 7
      incentivize prescription writing-- a practice strictly prohibited by the False Claims Act
 8
 9    and Anti-Kickback Statute. Defendants acknowledged their familiarity with the dictates
10
      of these regulations in SEC filings throughout the Class Period.
11
12          11.    These improper payments triggered a serious risk that the Company would
13    face regulatory scrutiny for its questionable practices. Specifically, for the six months of
14
      2016 following NUPLAZID’s launch, Acadia spent $609,556 on consulting, speaking
15
16    and travel and lodging payments with payments to individual doctors as large as $25,690
17
      and $19,145. In 2017, the overall payouts skyrocketed. In 2017, Acadia paid more than
18
19    $8.6 million, with 62 doctors receiving more than $50,000 apiece, and 26 receiving at
20    least $100,000 each. For example, Acadia paid $180,123 to Dr. Neal Hermanowicz, an
21
      Irvine, California-based movement disorders specialist. Acadia also paid $166,259 to
22
23    Dr. Jason Kellogg, a psychiatrist from Santa Ana, California. In addition to prescribing
24
      the drug, both Hermanowicz and Kellogg have spoken and written extensively
25
26    promoting NUPLAZID.

27
28
                                                   5
      AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
      LAWS: Case No.: 3:18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 48 Filed 04/15/19 PageID.969 Page 6 of 73




 1
            12.    Many of the physicians who received Acadia “consulting fee” payments in

 2    2016 and 2017 are the same individuals who prescribed NUPLAZID with some
 3
      frequency in 2016. Notably, in 2016, 14 of the 25 doctors that most frequently prescribed
 4
 5    NUPLAZID to patients covered by Medicaid Part D received “consulting fees” in 2017
 6
      worth more than $1.21 million in total.
 7
            13.    For example, Dr. Hermanowicz ranked #8 for prescriptions of NUPLAZID
 8
 9    covered under Medicare Part D. Dr. David Keitzman, a neurologist from Commack,
10
      NY, received $14,203.38 from Acadia in 2016 and $154,988.18 in 2017. For 2016,
11
12    Keitzman ranked #2 for prescriptions of NUPLAZID covered under Medicare Part D.
13    Dr. Stuart Isaacson, a neurologist from Boca Raton, Florida, received payments of
14
      $3,250 from Acadia in 2016 and $154.560,04 in 2017. For 2016, Dr. Isaacson ranked
15
16    #11 for prescriptions of NUPLAZID covered under Medicare Part D.
17
            14.    Throughout the Class Period, Defendants made materially false and/or
18
19    misleading statements, as well as failed to disclose material adverse facts, including: (i)
20    adverse events, safety concerns, and mounting reports of deaths related to NUPLAZID
21
      post-commercialization raised the risk that the FDA would reconsider its approval of the
22
23    drug or, at minimum, that industry watchdogs would warn against prescribing the drug;
24
      (ii) as a result of NUPLAZID’s deleterious safety profile and the availability of off-label
25
26    alternatives, Acadia embarked on a campaign to pay off physicians to prescribe

27    NUPLAZID; (iii) Acadia’s reported net product sales throughout the Class Period
28
                                                  6
      AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
      LAWS: Case No.: 3:18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 48 Filed 04/15/19 PageID.970 Page 7 of 73




 1
      therefore included sales generated, at least in part, by undisclosed improper business

 2    practices rather than just from the acceptable business practices Defendants described
 3
      publicly during the Class Period; and (iv) these improper business practices, in
 4
 5    contravention of federal regulations, raised a risk that Acadia would face regulatory
 6
      scrutiny.
 7
            15.   On February 27, 2018, Acadia announced fourth quarter 2017 NUPLAZID
 8
 9    sales of $43.6 million, which was approximately $720,000 below consensus estimates.
10
            16.   On this news, Acadia’s stock price fell $6.24 per share, or 20%, to close at
11
12    $24.92 per share on February 28, 2018, on unusually heavy trading volume.
13          17.   On April 9, 2018, CNN reported that “[p]hysicians, medical researchers and
14
      other experts told CNN that they worried that [NUPLAZID] had been approved too
15
16    quickly, based on too little evidence that it was safe or effective. And given these
17
      mounting reports of deaths, they say that more needs to be done to assess Nuplazid’s true
18
19    risks.”
20          18.   On this news, Acadia’s stock price fell $5.03 per share, or 23.4%, to close at
21
      $16.50 per share on April 9, 2018, on unusually heavy trading volume.
22
23          19.   On April 25, 2018, CNN reported that the FDA was re-examining the safety
24
      of NUPLAZID.
25
26          20.   On this news, Acadia’s stock price fell $4.27 per share, or 21.9%, to close at

27    $15.20 per share on April 25, 2018, on unusually heavy trading volume.
28
                                                 7
      AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
      LAWS: Case No.: 3:18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 48 Filed 04/15/19 PageID.971 Page 8 of 73




 1
            21.   On July 9, 2018, the Southern Investigative Reporting Foundation (“SIRF”)

 2    published a report entitled “Acadia Pharmaceuticals: This Is Not a Pharmaceuticals
 3
      Company.” Therein, SIRF stated that “evidence is mounting that something is horribly
 4
 5    wrong with Acadia’s sole drug, Nuplazid, an antipsychotic for Parkinson’s disease
 6
      patients who experience episodic hallucinations and delusions” and that “Acadia has
 7
      accomplished its growth in ways that have attracted intense regulatory scrutiny for other
 8
 9    drug companies” including “dispensing wads of cash to doctors to incentivize
10
      prescription writing and downplaying mounting reports of patient deaths.”
11
12          22.   On this news, Acadia’s stock price fell $1.21 per share, or 6.8%, to close at
13    $16.63 per share on July 9, 2018, on unusually heavy trading volume.
14
            23.   Post- Class Period, on November 28, 2018, the Company filed a prospectus
15
16    supplement on Form 424B5. Buried within that filing, the Company included a single
17
      sentence revealing that two months prior, in September 2018, Acadia “received a civil
18
19    investigative demand, or CID, from the DOJ pursuant to the Federal False Claims Act
20    requesting certain documents and information related to our sales and marketing of
21
      NUPLAZID.” The DOJ’s investigation is still ongoing.
22
23          24.   Then, on March 27, 2019, the Institute for Safe Medication Practices
24
      (“ISMP”) issued a report which called upon the FDA to reevaluate the drug, or at
25
26    minimum, revise NUPLAZID’s confusing black box warning. Highlighting frightening

27    safety signals, the ISMP noted that in the prior 12 months there had been 43,781 reports
28
                                                 8
      AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
      LAWS: Case No.: 3:18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 48 Filed 04/15/19 PageID.972 Page 9 of 73




 1
      of patient deaths, a number that surpassed the number of deaths for all motor vehicle

 2    accidents in 2017 and twice as many as for all homicides.
 3
            25.    As a result of Defendants’ wrongful acts and omissions, and the precipitous
 4
 5    decline in the market value of the Company’s securities, Plaintiff and other Class
 6
      members have suffered significant losses and damages.
 7
                                  JURISDICTION AND VENUE
 8
 9          26.    The claims asserted herein arise under Sections 10(b) and 20(a) of the
10
      Exchange Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder
11
12    by the SEC (17 C.F.R. § 240.10b-5).
13          27.    This Court has jurisdiction over the subject matter of this action pursuant to
14
      28 U.S.C. § 1331 and Section 27 of the Exchange Act (15 U.S.C. § 78aa).
15
16          28.    Venue is proper in this Judicial District pursuant to 28 U.S.C. § 1391(b) and
17
      Section 27 of the Exchange Act (15 U.S.C. § 78aa(c)). Substantial acts in furtherance of
18
19    the alleged fraud or the effects of the fraud have occurred in this Judicial District. Many
20    of the acts charged herein, including the dissemination of materially false and/or
21
      misleading information, occurred in substantial part in this Judicial District. In addition,
22
23    the Company’s principal executive offices are in this Judicial District.
24
            29.    In connection with the acts, transactions, and conduct alleged herein,
25
26    Defendants directly and indirectly used the means and instrumentalities of interstate

27
28
                                                   9
      AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
      LAWS: Case No.: 3:18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 48 Filed 04/15/19 PageID.973 Page 10 of 73




 1
      commerce, including the United States mail, interstate telephone communications, and

 2    the facilities of a national securities exchange.
 3
                                               PARTIES
 4
 5          30.    Plaintiff, as set forth in his previously filed certification, acquired Acadia
 6
      securities at artificially inflated prices during the Class Period and was damaged upon
 7
      the revelation of the alleged corrective disclosures.
 8
 9          31.    Defendant Acadia Pharmaceuticals Inc. is incorporated in Delaware and its
10
      principal executive offices are in San Diego, California. Acadia’s common stock trades
11
12    on the NASDAQ Stock Market (“NASDAQ”) under the symbol “ACAD.”
13          32.    Defendant Stephen R. Davis (“Davis”) was the President and Chief
14
      Executive Officer (“CEO”) of Acadia at all relevant times.
15
16          33.    Defendant Todd S. Young (“Young”) was the Chief Financial Officer
17
      (“CFO”) of Acadia from August 22, 2016, through the end of the Class Period.
18
19          34.    Defendant Srdjan (Serge) Stankovic (“Stankovic”) was the Executive Vice
20    President (“VP”) and Head-Research & Development of Acadia at all relevant times.
21
            35.    Defendant Terrance Moore (“Moore”) was the Chief Commercial Officer &
22
23    Executive VP of Acadia until March 2017.
24
            36.    Defendant Michael Yang (“Yang”) was the Executive Vice President and
25
26    Chief Commercial Officer of Acadia from March 2017 through the end of the Class

27    Period.
28
                                                    10
      AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
      LAWS: Case No.: 3:18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 48 Filed 04/15/19 PageID.974 Page 11 of 73




 1
            37.   The Defendants described in ¶¶ 32-36 are sometimes collectively referred to

 2    herein as the “Individual Defendants”.
 3
            38.   Because of their positions with the Company, the Individual Defendants
 4
 5    possessed the power and authority to control the contents of Acadia’s reports to the SEC,
 6
      press releases and presentations to securities analysts, money and portfolio managers and
 7
      institutional investors, i.e., the market. The Individual Defendants were provided with
 8
 9    copies of the Company’s reports and press releases alleged herein to be misleading prior
10
      to, or shortly after, their issuance and had the ability and opportunity to prevent their
11
12    issuance or cause them to be corrected. Because of their positions and access to material
13    non-public information available to them, the Individual Defendants knew that the
14
      adverse facts specified herein had not been disclosed to, and were being concealed from,
15
16    the public, and that the positive representations which were being made were then
17
      materially false and/or misleading. The Individual Defendants are liable for the false
18
19    statements pleaded herein.
20                              SUBSTANTIVE ALLEGATIONS
21
                                           Background
22
23          39.   Acadia is a biopharmaceutical company that purports to focus on the
24
      development and commercialization of medicines to address central nervous system
25
26    disorders. The Company’s only drug is NUPLAZID (pimavanserin), approved by the

27    FDA on April 29, 2016 for the treatment of hallucinations and delusions associated with
28
                                                 11
      AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
      LAWS: Case No.: 3:18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 48 Filed 04/15/19 PageID.975 Page 12 of 73




 1
      PD Psychosis. The Company launched NUPLAZID in the United States in May 2016.

 2    As Acadia’s SEC filings make clear, “Net product sales consist of sales of NUPLAZID,
 3
      our first and only commercial product to date.”
 4
 5                          The FDA Approval Process for NUPLAZID
 6
            40.     Any new drug must be put through a series of clinical trials to prove its
 7
      safety and efficacy before it can be marketed and sold in the U.S. This includes human
 8
 9    clinical trials that proceed in three phases. Phase 3 studies, the final phase, “are intended
10
      to gather the additional information about effectiveness and safety that is needed to
11
12    evaluate the overall benefit-risk relationship of the drug and to provide an adequate basis
13    for physician labeling.” See 21 C.F.R. § 312.21(c). Such studies are considerably more
14
      extensive than the preceding phases. Phase 3 studies are large-scale trials, usually
15
16    involving several hundred to several thousand subjects and are intended to gather the
17
      information necessary to provide an adequate basis for labeling the drug. See 21 C.F.R.
18
19    § 312.21(c). The FDA considers all of the clinical trials results and nonclinical studies in
20    determining whether to approve a drug for market. See 21 C.F.R. §§ 314.125(b),
21
      314.126(a).
22
23          41.     NUPLAZID (aka Pimavanserin) was developed under IND 68,384 for the
24
      treatment of PD Psychosis. The clinical program consisted of four randomized,
25
26    controlled trials for safety and efficacy, which utilized the Scale for the Assessment of

27    Positive Symptoms (SAPS) as the primary efficacy variable. This scale failed to show a
28
                                                   12
      AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
      LAWS: Case No.: 3:18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 48 Filed 04/15/19 PageID.976 Page 13 of 73




 1
      statistically significant improvement in psychosis symptoms in three of the trials.

 2    Following its first three failures, Acadia met with the FDA in April 2010 to discuss their
 3
      clinical program and modifications of the design for a subsequent fourth pivotal trial.
 4
 5    The resulting Phase III trial (ACP-103-020) was statistically positive.
 6
            42.    The trial was randomized, which means that after enrolling patients--- all of
 7
      whom had to satisfy the same inclusion criteria to participate in the trial--- the patients
 8
 9    were randomly allocated to either the drug group or the placebo group. The point of this
10
      is to ensure that differences in safety and efficacy results between the two groups can be
11
12    attributed to the drug rather than to some distinction between the two groups based on
13    age, gender, severity of illness, or other non-drug related factor. Notably 11.6% of trial
14
      patients discontinued the trial, with twice the rate of discontinuation occurring in the
15
16    drug group, mostly because of adverse events.
17
            43.    Following the completion of this trial, Acadia again met with the FDA in
18
19    2013 to gain agreement that an NDA would be accepted for filing based on data from a
20    single, strongly positive trial with supportive safety and efficacy data from their earlier
21
      trials. The FDA usually requires evidence of more than one positive, adequate, and
22
23    well-controlled trial for drug approval.         Then, Acadia received a “Breakthrough
24
      Therapy Designation” for NUPLAZID in August 2014, a designation created by
25
26    Congress in 2012 to speed up the FDA’s approval process for treatments targeting an

27    “unmet medical need.”
28
                                                  13
      AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
      LAWS: Case No.: 3:18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 48 Filed 04/15/19 PageID.977 Page 14 of 73




 1
            44.    NUPLAZID, therefore, did not need to meet the same rigorous

 2    requirements as other drugs seeking approval and skated through the FDA approval
 3
      process with greater ease despite its deleterious risk profile.
 4
 5          45.    Acadia submitted a new drug application (“NDA”) to the FDA on
 6
      September 1, 2015.
 7
            46.    The incidence of death in those treated with NUPLAZID was so high that
 8
 9    Dr. Paul Andreason, a board-certified psychiatrist with more than 25 years of experience,
10
      and the primary reviewer for the FDA of Acadia’s new drug application (“NDA”) for
11
12    NUPLAZID, issued a clinical review in September 2015 with a recommendation of “do
13    not approve.” Mr. Andreason made clear in his review that his recommendation not to
14
      approve was “due to an unacceptably increased, drug related, safety risk of mortality and
15
16    serious morbidity.”
17
            47.    Indeed, Mr. Andreason made clear in his review that:
18
19          If pimavanserin is approved based only on the data in this NDA, then it will
            be the only drug approved for this use; however, pimavanserin will not be
20          the only or possibly the best or relatively safest drug to prescribe for the
21          treatment of PDP. If pimavanserin is approved based only on this data, then
            the market will reasonably assume that pimavanserin is at least safer than
22
            clozapine. This conclusion would be misleading…
23
            48.    An Advisory Committee convened on March 29, 2016 to evaluate
24
25    NUPLAZID and make a recommendation to the FDA regarding approval. Despite Mr.
26
      Andreason’s scathing review of the drug, and despite stated concerns from multiple
27
      members of the Committee regarding the drug’s safety profile, the Advisory Committee
28
                                                   14
      AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
      LAWS: Case No.: 3:18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 48 Filed 04/15/19 PageID.978 Page 15 of 73




 1
      voted 12-2 in favor of approval swayed substantially by the “unmet medical need” and

 2    lack of approved products to treat PD Psychosis.
 3
            49.    Even those Committee members that voted “yes” did so with stated
 4
 5    reservations, including that the side effects are “concerning,” and “the benefit is not as
 6
      great as I would have liked,” “I think the concern about safety is real,” “I voted yes with
 7
      some reservations,” “If there were a safe and effective alternative on the market, I would
 8
 9    not have voted yes,” “definitely have some concerns about the safety,” “I voted yes with
10
      the plea to the FDA to please consider a large observational study so we can ensure that
11
12    once it goes into real-world use, that the benefits will outweigh the risks,” and “So I will
13    summarize now. I would say that even the people that voted yes did so with
14
      qualifications. There's concerns about the safety…”
15
16          50.    The FDA accepted the Committee’s recommendation and approved
17
      NUPLAZID the following month. While NUPLAZID contains a black box warning
18
19    indicating that there is an increased risk of death in elderly patients with dementia-
20    related psychosis treated with antipsychotic drugs, the warning did not state that the risk
21
      of death was higher for NUPLAZID as compared to other antipsychotic drugs and that
22
23    patients with PD Psychosis were also at greater risk of death even if they did not suffer
24
      from dementia.
25
26          51.    Acadia commercially launched NUPLAZID on May 31, 2016.

27
28
                                                  15
      AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
      LAWS: Case No.: 3:18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 48 Filed 04/15/19 PageID.979 Page 16 of 73




 1
               Federal Regulations and Acadia’s Improper Payments to Physicians

 2                      The Anti-Kickback Statute and the False Claims Act
 3
              52.   While Acadia may have been highly motivated to do everything necessary
 4
 5    to increase sales and revenues, numerous federal and state laws and regulations, as well
 6
      as industry ethical guidelines, restrict the Company’s ability to adopt certain practices in
 7
      the sales and marketing of and billing for its products and services. While some of these
 8
 9    sales and marketing practices may be commonly accepted and legal in many types of
10
      businesses, pharmaceuticals are unique because certain government programs, such as
11
12    Medicare and Medicaid, depend on physicians and healthcare professionals to exercise
13    independent judgment in the best interests of the patient. Thus, as explained by the
14
      Office of the Inspector General (“OIG”), the purpose of these laws and regulations is “to
15
16    protect patients and federal healthcare programs from fraud and abuse by curtailing the
17
      corrupting influence of money on health care decisions.”
18
19            53.   Specifically, in 1972, Congress enacted the Federal Anti-Kickback Statute
20    to address concerns regarding conflicts of interest and unfair competition, which lead to
21
      abuses of federal health care programs. The Anti-Kickback Statute provides, in pertinent
22
23    part:
24
              “Whoever knowingly and willfully offers or pays any remuneration
25            (including any kickback, bribe, or rebate) directly or indirectly, overtly or
26            covertly, in cash or in kind to any person to induce such person— (A) to
              refer an individual to a person for the furnishing or arranging for the
27            furnishing of any item or service for which payment may be made in whole
28            or in part under a Federal health care program, or (B) to purchase, lease,
                                                   16
      AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
      LAWS: Case No.: 3:18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 48 Filed 04/15/19 PageID.980 Page 17 of 73




 1
            order, or arrange for or recommend purchasing, leasing, or ordering any
            good, facility, service, or item for which payment may be made in whole or
 2          in part under a Federal health care program, shall be guilty of a felony and
 3          upon conviction thereof, shall be fined not more than $25,000 or imprisoned
            for not more than five years, or both.”
 4
 5    42 U.S.C. § 1320a-7b(b).
 6
            54.   In addition to criminal and civil fines and penalties, including up to five
 7
      years in prison, violation of the Anti-Kickback Statute can also result in exclusion from
 8
 9    participating in and receiving reimbursement from state and federal healthcare programs.
10
            55.   This is particularly relevant to Acadia given that throughout the Class
11
12    Period, Acadia represented that for prescriptions of NUPLAZID, two-thirds are under
13    Medicare Part D plans, almost a third commercial and the remainder covered under
14
      Medicaid.
15
16          56.   Speaking about the Anti-Kickback Statute, the OIG warned that:
17
            “Also of concern are compensation relationships with physicians for
18          services connected directly or indirectly to a manufacturer’s marketing
19          and sales activities, such as speaking, certain research, or preceptor or
            ‘shadowing’ services . . . In particular, the use of health care professionals
20          for marketing purposes––including, for example, ghost-written papers or
21          speeches––implicate the anti-kickback statute.”
22          57.   With respect to “business courtesies and other gratuities,” the OIG
23
      warned that entertainment, recreation, travel, meals, gifts, gratuities, and other
24
25    business courtesies implicate the Anti-Kickback Statute if given to physicians in a
26
      position to make or influence referrals or if any one purpose is to generate
27
      business for the company.
28
                                                 17
      AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
      LAWS: Case No.: 3:18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 48 Filed 04/15/19 PageID.981 Page 18 of 73




 1
            58.    Similarly, consulting arrangements also may implicate the Anti-

 2    Kickback Statute. Although the Anti-Kickback Statute contains certain “safe
 3
      harbors” for certain business arrangements, strict adherence with all applicable
 4
 5    conditions set out in the relevant safe harbor is required in order to ensure
 6
      compliance with the law. Among other things, compensation paid to consultants
 7
      must be reasonable and must not be tied to the volume of business generated or the
 8
 9    value of referrals.
10
            59.    Furthermore, under the Federal False Claims Act, the government
11
12    may recover losses due to fraud and abuse by persons seeking payment from the
13    United States. See S. Rep. No. 345, 99 Cong., 2d Sess. at 2 (1986), reprinted in
14
      1986 U.S.C.C.A.N 5266. The False Claims Act makes it unlawful for any person
15
16    to knowingly present a false or fraudulent claim, record or statement to the
17
      government for payment or approval. See 31 U.S.C. § 3729. With respect to
18
19    Medicare and Medicaid, claims may be false if they claim reimbursement for
20    services or costs that either are not reimbursable or were not rendered as claimed.
21
      Medicare and Medicaid coverage is also limited to medical goods and services that
22
23    are “reasonable and necessary” for the diagnosis and treatment of a patient. See 42
24
      U.S.C. § 1395y(a)(1)(A).
25
26          60.    Regulatory scrutiny of the medical industry also increased with the

27    enactment of the Physician Payments Sunshine Act of 2009 and the Patient
28
                                                 18
      AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
      LAWS: Case No.: 3:18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 48 Filed 04/15/19 PageID.982 Page 19 of 73




 1
      Protection and Affordable Care Act in 2010 (“PPACA”). These laws broaden the

 2    scope of the Anti-Kickback Statute and False Claims Act and require companies to
 3
      report all transfers of value to physicians to the U.S. Department of Health and
 4
 5    Human Services on an annual basis beginning March 31, 2013.
 6
               61.   With the enactment of the PPACA in 2010, violations of the Anti-
 7
      Kickback Statute are per se violations of the False Claims Act. Specifically, the
 8
 9    PPACA changed the language of the Anti-Kickback Statute to provide that claims
10
      submitted in violation of the statute automatically constitute false claims for
11
12    purposes of the False Claims Act.
13             62.   Congress also added a new section that eliminates the requirement
14
      that a person have actual knowledge of the law or specific intent to commit a
15
16    violation of the statute. See 42 U.S.C. §1320a-7b(h). Under the PPACA, even an
17
      unwitting and non-benefitting party within the stream of a reimbursement claim to
18
19    Medicare or Medicare is liable for fraud if unlawful kickbacks taint any part of the
20    claim.
21
               63.   As stated in Acadia’s Class Period SEC filings, Defendants understood that
22
23    they were, “subject to state and federal laws, including, among others, anti-kickback
24
      laws, false claims laws, data privacy and security laws, and transparency laws that
25
26    restrict certain business practices in the pharmaceutical industry.”          Defendants

27    demonstrated their awareness and understanding of applicable regulations by explaining:
28
                                                  19
      AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
      LAWS: Case No.: 3:18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 48 Filed 04/15/19 PageID.983 Page 20 of 73




 1
             The Anti-Kickback Statute “makes it illegal for any person or entity to
             knowingly and willfully, directly or indirectly, solicit, receive, offer, or pay
 2           any remuneration that is in exchange for or to induce the referral of business,
 3           including the purchase, order, lease of any good, facility, item or service for
             which payment may be made under a federal healthcare program, such as
 4           Medicare or Medicaid. The term “remuneration” has been broadly
 5           interpreted to include anything of value.”
 6                                                 ***
 7
             “federal false claims and false statement laws, including the federal civil
 8           False Claims Act, prohibits, among other things, any person or entity from
 9
             knowingly presenting, or causing to be presented, for payment to, or
             approval by, federal programs, including Medicare and Medicaid, claims for
10           items or services, including drugs, that are false or fraudulent…”
11
             64.   Acadia further acknowledged its understanding throughout the Class
12
13
      Period that “a violation of the U.S. federal Anti-Kickback Statute constitutes a

14    false or fraudulent claim for purposes of the False Claims Act.”
15
            Acadia Dispenses Sizable to Payouts to Physicians Prescribing NUPLAZID
16
17           65.   Despite the potentially serious repercussions, Defendants employed
18
      practices that exposed the Company to liability and enforcement under healthcare fraud
19
      and abuse laws, including, inter alia, the Anti-Kickback Statute and the False Claims
20
21    Act
22
             66.   As Acadia conceded in its Class Period SEC filings, the increased risk of
23
24    death and adverse events in patients taking NUPLAZID could cause physicians to
25    refrain from prescribing the drug. With no other approved products on the market
26
      providing a potential source of product revenue, Acadia needed physicians to prescribe
27
28
                                                   20
      AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
      LAWS: Case No.: 3:18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 48 Filed 04/15/19 PageID.984 Page 21 of 73




 1
      NUPLAZID. Defendants therefore began dispensing massive sums of money to doctors

 2    to incentivize prescription writing while downplaying mounting reports of patient
 3
      deaths.
 4
 5          67.   For example, for the six months of 2016 that followed NUPLAZID’s
 6
      launch, Acadia spent $609,556 on consulting, speaking and travel and lodging payments
 7
      to 1,578 doctors: The largest payouts went to Dr. Leslie Citrome, a New York based
 8
 9    psychiatrist, in the amount of $25,690 and Dr. Khashayar Dashtipour, a California based
10
      neurologist, for $19,145.
11
12          68.   In 2017, the overall payouts grew substantially. In 2017, Acadia paid more
13    than $8.6 million to 7,051 physicians, with 62 doctors receiving more than $50,000
14
      apiece, and 26 receiving at least $100,000 each. For example, Acadia paid $180,123 to
15
16    Dr. Neal Hermanowicz, an Irvine, California-based movement disorders specialist. In
17
      2016, Dr. Hermanowicz received $10,421 from Acadia. Hermanowicz has spoken and
18
19    written extensively regarding the advantages of NUPLAZID.         Indeed, even before
20    NUPLAZID received its approval, Dr. Hermanowicz authored a journal article in the
21
      Expert Review of Neurotherapeutics hyping the drug and was quoted in a MedPage
22
23    Today article in June 2015 touting the efficacy of the drug and characterizing its off-
24
      label competitors as coming “with a lot of baggage in the form of side effects.” Dr.
25
26    Hermanowicz also authored an article published in Neurology Times regarding

27    NUPLAZID on May 29, 2018.
28
                                                21
      AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
      LAWS: Case No.: 3:18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 48 Filed 04/15/19 PageID.985 Page 22 of 73




 1
            69.   Acadia also paid $166,259 to Dr. Jason Kellogg, a psychiatrist from Santa

 2    Ana, California. Kellogg has also spoken and written extensively about NUPLAZID,
 3
      including in an article in “Today’s Geriatric Medicine,” entitled New Drug Shows
 4
 5    Promise in Treating Parkinson's Disease Psychosis, where Kellogg is quoted as saying:
 6
            Nuplazid treats psychosis-related symptoms in PD without producing any
 7          type of dopamine blockade. Because this medication has zero dopamine
            affinity, it's ideal for PD patients because they already have low levels of
 8
            dopamine, he says.
 9
            In the clinical trial, the medication was effective at reducing delusions and
10
            hallucinations, and an open-label extension of the trial was also conducted,
11          Kellogg says. "What we learned is that there was durability of effect, and it
            was appearing that over time the delusions were coming down, albeit at a
12
            slower rate, but they were still coming down. So we won't need a lot of add-
13          on therapy with this particular medication."
14
            70.   In an article published in the San Diego Business Journal on May 5, 2016,
15
      Kellogg lauds NUPLAZID and states, ““Patients have been waiting forever for a
16
17    treatment like this to surface,” said Dr. Jason Kellogg, a physician and psychiatrist who
18
      has been treating mental illness for over a decade.” Kellogg is also quoted in an article
19
20    entitled, “New Drug Offers Hope For Patients Suffering From Parkinson’s Psychosis,”
21    published on May 12, 2016 in Provider magazine:
22
            “Using existing therapies to manage PDP is like trying to go north and south
23
            at the same time,” says Jason Kellogg, MD, chief of staff at Newport Bay
24          Hospital, Newport Beach, Calif., and a specialist in treating individuals with
25
            PDP in long term care settings. “Current antipsychotics will make the
            physical symptoms worse. It’s a real innovation to finally have a medication
26          that will improve the delusions and not worsen the motor function of
27          Parkinson’s patients.”

28
                                                 22
      AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
      LAWS: Case No.: 3:18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 48 Filed 04/15/19 PageID.986 Page 23 of 73




 1
            71.    Many of the physicians who received Acadia “consulting fee” payments in

 2    2016 and 2017 are the same individuals who prescribed NUPLAZID with some
 3
      frequency in 2016. Notably, in 2016, 14 of the 25 doctors that most frequently prescribed
 4
 5    NUPLAZID to patients covered by Medicaid Part D received “consulting fees” in 2017
 6
      worth more than $1.21 million in total.
 7
            72.    For example, Dr. Hermanowicz ranked #8 for prescriptions of NUPLAZID
 8
 9    covered under Medicare Part D. Dr. David Keitzman, a neurologist from Commack,
10
      NY, received $14,203.38 from Acadia in 2016 and $154,988.18 in 2017. For 2016,
11
12    Keitzman ranked #2 for prescriptions of NUPLAZID covered under Medicare Part D.
13    Dr. Stuart Isaacson, a neurologist from Boca Raton, Florida, received payments of
14
      $3,250 from Acadia in 2016 and $154.560,04 in 2017. For 2016, Dr. Isaacson ranked
15
16    #11 for prescriptions of NUPLAZID covered under Medicare Part D.
17
                                 Materially False and Misleading
18                          Statements Issued During the Class Period
19
            73.    The Class Period begins on April 29, 2016 when Acadia issues a press
20
21    release touting the FDA’s approval of NUPLAZID, entitled “FDA Approves Acadia
22
      Pharmaceuticals’ NUPLAZID™ (pimavanserin) - The First Drug Approved for the
23
      Treatment of Hallucinations and Delusions Associated with Parkinson’s Disease
24
25    Psychosis.” Therein, the Company emphasized that the FDA based its approval on Phase
26
      III Study data supporting both efficacy and safety. Specifically, the press release stated
27
28    in relevant part:
                                                 23
      AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
      LAWS: Case No.: 3:18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 48 Filed 04/15/19 PageID.987 Page 24 of 73




 1
                   The FDA approval of NUPLAZID was based on data from the
                   pivotal Phase III Study -020 and other supportive studies,
 2                 representing the largest research and development program in
 3                 Parkinson’s disease psychosis to date. In Study -020,
                   NUPLAZID significantly reduced the frequency and severity of
 4                 psychotic symptoms compared to placebo on the Scale for
 5                 Assessment of Positive Symptoms – Parkinson’s Disease
                   (SAPS-PD). This benefit was achieved without impairing motor
 6
                   function. The most common adverse reactions (≥5% and twice
 7                 the rate of placebo) in this study were peripheral edema (7%
                   NUPLAZID vs 3% placebo) and confusional state (6%
 8
                   NUPLAZID vs 3% placebo).
 9
10          74.    The foregoing statements were false and misleading because, while hyping

11    that NUPLAZID did not impair motor function, and describing “the most common
12
      adverse reactions,” the Company did not make clear that patients treated with
13
14    NUPLAZID during the Phase III trial died at twice the rate of patients treated with
15
      placebo; that this troubling safety profile caused the physician that led the FDA’s review
16
17
      of NUPLAZID to recommend against its approval; and that, with safer “off-label”

18    alternatives available, Defendants had to engage in improper business practices,
19
      including sizable payouts, to convince physicians to prescribe NUPLAZID, which raised
20
21    a risk of regulatory scrutiny.
22
            75.    On a May 2, 2016 analyst conference call to discuss the FDA’s approval of
23
      NUPLAZID, Defendant Davis stated in relevant part:
24
25          The unique pharmacology of NUPLAZID establishes a new class of
26          drug, selective serotonin inverse agonists, or SSIA, by not only
            preferentially targeting 5-HT2A receptors, but also avoiding activity
27          at dopamine and other receptors commonly targeted by
28          antipsychotics. With this novel mechanism NUPLAZID significantly
                                               24
      AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
      LAWS: Case No.: 3:18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 48 Filed 04/15/19 PageID.988 Page 25 of 73




 1
            reduces the hallucinations and delusions in patients with PDP and,
            importantly, does so without impairing motor function.
 2
      While touting the “unique pharmacology” of NUPLAZID because it purportedly reduces
 3
 4    hallucinations without impairing motor function, Defendants misled the market by not
 5
      simultaneously revealing that NUPLAZID had a death rate so high that they would need
 6
 7    to entice doctors with sizable payoffs to prescribe the drug to their patients.
 8          76.    Later, on the same call, Defendant Stankovic stated in relevant part:
 9
            The approval was based on the compelling data from our Phase 3 study 020,
10
            and other supported studies
11                                           ***
12
            Notably, 65% of patients taking NUPLAZID experienced a three-point or
13          greater improvement on the SAPS-PD scale, compared to 42% on placebo.
14          Around 14% of patients taking NUPLAZID achieved a complete response
            or a full resolution of their PD psychosis symptoms on the SAPS-PD scale
15          compared to 1% on placebo. Importantly, due to NUPLAZID's novel and
16          unique mechanism of action this benefit was achieved without impacting
            motor function, an additional important feature prominently described in the
17          label.
18
            Let me now turn to key safety information described in the NUPLAZID
19          label. Similar to all other antipsychotics, NUPLAZID was approved with a
20          class label box warning noting that elderly patients with dementia related
            psychosis treated with antipsychotic drugs are at an increased risk of death.
21
22    When covering safety comparisons observed between the drug and placebo groups

23    during the trial, Defendant Stankovic omitted mention of the death rates entirely, stating
24
      that, “In regards to adverse events, the most common adverse reaction, defined as greater
25
26    than or equal to 5% and twice the rate of placebo, included in the label were peripheral
27
      edema and confusional state.” This statement was false and misleading because, in fact,
28
                                                   25
      AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
      LAWS: Case No.: 3:18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 48 Filed 04/15/19 PageID.989 Page 26 of 73




 1
      patients treated with NUPLAZID also died at twice the rate of those treated with

 2    placebo. Stankovic also failed to reveal that because of NUPLAZID’s terrible safety
 3
      profile, the Company engaged in business practices that raised a risk of regulatory
 4
 5    scrutiny.
 6
            77.   Next, Defendant Moore described Acadia’s plan to successfully
 7
      commercialize and launch NUPLAZID, and to convince physicians to prescribe
 8
 9    NUPLAZID to their patients.
10
            So, what I would like to do now over the next few minutes is walk you
11          through some of our commercial thinking regarding the launch and why we
12          are confident NUPLAZID over time should become the standard of care for
            patients with hallucinations and delusions associated with PDP. As you
13          know, new products require market education. As with any new medicine,
14          especially one with a novel mechanism of action and in a disease where
            there has been no approved therapy we will need to increase awareness and
15
            education among the community about the availability and the appropriate
16          use of NUPLAZID.
17          Among PD patients, the frequency of doctor visits varies from monthly to
18          every six months. This likely will impact the opportunity to initiate therapy
            for potential NUPLAZID patients. Many physicians may want to see how
19
            NUPLAZID works on one or two of their patients to gather first-hand
20          experience with the product. As they get comfortable with NUPLAZID, we
21
            expect that usage should increase and that the number of patients on drug
            will likely build over time.
22
            We believe we have a well-designed plan for systematically reaching out
23
            and reach the approximately 11,000 key physicians we have identified as
24          PDP treating physicians. In fact, last Monday we onboarded 132 new
25
            employees as neuroscience sales specialists who are currently undergoing
            training. As was the case with the field management team we hired in
26          March of 2015, this truly is an impressive group.
27
28
                                                 26
      AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
      LAWS: Case No.: 3:18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 48 Filed 04/15/19 PageID.990 Page 27 of 73




 1
            In the process of recruiting and hiring these folks we received over 9,000
            applications and conducted 4,300 interviews to find our U.S.-based
 2          specialists. Coming out of the gate with a new product it is important to
 3          note that our field team experience averages 15 years in the pharmaceutical
            industry detailing products and their CNS expense on average is eight years.
 4          I can tell you, I'm delighted to have such an experienced and seasoned team
 5          calling on physicians to educate them on the benefits of NUPLAZID and
            the impact it can have on patients and their families. They will be well
 6
            prepared for the launch of NUPLAZID in their territories in June.
 7
            With our compelling data NUPLAZID will complement these direct
 8          educational efforts with a variety of multi-channel education activities that
 9          will help drive awareness of PDP and NUPLAZID. And I’m pleased to
            report that all of our commercial activities are on track and we are now
10
            poised for a June launch.
11
      Later in the call, in response to analyst questions, Defendant Davis similarly described
12
13    commercialization efforts involving the 132 representatives hired to target physicians, as
14
      well as an extensive sampling program for physicians to “see firsthand how the drug
15
      works in their hands.” In describing these commercialization efforts, Defendants Moore
16
17    and Davis glaringly failed to reveal that the lynchpin of their successful
18
      commercialization plan included sizable payments to physicians to motivate them to
19
20    prescribe NUPLAZID despite the astronomical death rate, and that these payments
21    raised a risk that Acadia would face regulatory scrutiny.
22
            78.    Indeed, far from revealing the difficulty in convincing physicians to
23
24    prescribe a product with a high death rate, especially given its questionable efficacy,
25
      Defendant Moore speciously represented on the call that “the ability to educate
26
27    physicians may be just a little bit easier because they are eager for a solution.”

28
                                                   27
      AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
      LAWS: Case No.: 3:18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 48 Filed 04/15/19 PageID.991 Page 28 of 73




 1
            79.    Moreover, while declining to provide “quantitative guidance” on this call,

 2    Defendant Davis described the key components of Acadia’s gross to net adjustments:
 3
            … while we won't be providing quantitative guidance at this time on gross
 4          to net adjustments, I can describe the key components of what will be
 5          included in these adjustments. And they include, fees paid to our specialty
            pharmacies and distributors; rebates and charge backs associated with
 6
            government programs including our share of the doughnut hole for
 7          Medicare Part D patients; patient assistance to eligible privately insured
            patients; and any product returns.
 8
 9    Defendant Davis misleadingly did not include payouts to physicians as inducement to
10    prescribe NUPLAZID in its list of “gross to net adjustments.”
11
            80.    The following day, on May 3, 2016, a mere four days after announcing the
12
13    FDA’s approval of Acadia’s first drug, Acadia filed a Form 8-K with the SEC
14
      announcing that three members of its Board of Directors were leaving--- two having
15
16    opted not to run for re-election, and one having resigned.
17          81.    On May 5, 2016, Acadia hosted an analyst call to discuss its first quarter
18
      results for 2016. On that call, Defendant Davis repeated prior representations regarding
19
20    NUPLAZID’s purported advantage of reducing hallucinations and delusions while “not
21
      impairing motor function in PDP patients,” without any mention of the excessively high
22
23    death rate for patients treated with NUPLAZID during the Phase III trial. Moreover,

24    Davis once again stated that, “[k]ey priorities for a successful launch will be to educate
25
      healthcare providers on NUPLAZID, ensure patient access to NUPLAZID and work
26
27    with payers to secure reimbursement,” without also revealing Acadia’s payouts to
28
                                                  28
      AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
      LAWS: Case No.: 3:18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 48 Filed 04/15/19 PageID.992 Page 29 of 73




 1
      doctors to motivate them to prescribe NULAZID despite its deleterious safety profile.

 2    Indeed, far from detailing the troubling death rate and its resulting consequence on
 3
      Acadia’s commercialization efforts, Defendant Davis portrayed the drug’s safety profile
 4
 5    as positive and pointed to the “favorable safety profile” as a consideration in pricing the
 6
      drug:
 7
              And we also felt like it was important to consider the safety and tolerability
 8
              profile of the drug. We think it has a very overall favorable safety profile
 9            and tolerability profile and we thought that was an important consideration.
10
              82.   Defendant Moore similarly touted NUPLAZID as compared to off-label
11
      alternatives, stating, “For the first time, physicians can treat the hallucinations and
12
13    delusions associated with PDP without impairing motor function.” Defendant Moore
14
      also repeated the statements regarding physician education and commercialization efforts
15
16    set forth in ¶¶ 77, 81. The foregoing statements were false and misleading for the
17    reasons set forth in ¶¶ 77, 78, 81 and 131. Additionally, in response to an analyst
18
      question, Defendant Moore described Defendants’ plan to get physicians to prescribe
19
20    NUPLAZID:
21
              Well, our market message revolves around our indication and the benefits
22            we provide and it's up to the physician to decide, but clearly we have
23            advantages over existing therapies and there are good reasons for
              physicians to consider switching their patients. So we're going to go out,
24            we're going to show the benefits and we're going to help guide the
25            physician in seeing why NUPLAZID would be their best choice.
26
      Moore’s did not reveal that improper payments in contravention of federal regulations
27
      were included in the “market message” Acadia used to provide “good reasons for
28
                                                   29
      AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
      LAWS: Case No.: 3:18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 48 Filed 04/15/19 PageID.993 Page 30 of 73




 1
      physicians to consider switching their patients” and       to “guide the physician”     to

 2    prescribe a dangerous drug like NUPLAZID, and that such machinations created an
 3
      untenable risk of regulatory scrutiny.
 4
 5          83.     On May 31, 2016, Acadia issued a press release entitled “Acadia
 6
      Pharmaceuticals Announces NUPLAZID™ (pimavanserin) Is Now Available for the
 7
      Treatment of Hallucinations and Delusions Associated with Parkinson’s Disease
 8
 9    Psychosis.” Therein, the Company once again hyped the drug and lauded its safety as
10
      compared to off-label alternatives Parkinson’s disease therapy. Specifically, the press
11
12    release stated, in relevant part:
13          NUPLAZID is also the only drug approved by the FDA that preferentially
14          targets 5-HT2A receptors. These receptors are thought to play an important
            role in Parkinson’s disease psychosis. The unique pharmacology of
15
            NUPLAZID establishes a new class of drug - selective serotonin inverse
16          agonists (SSIA) - by not only preferentially targeting 5-HT2Areceptors but
17
            also avoiding activity at dopamine and other receptors commonly targeted
            by antipsychotics. Typical Parkinson’s disease therapy consists of drugs
18          that stimulate dopamine to treat patients’ motor symptoms such as tremor,
19          muscle rigidity and difficulty with walking. NUPLAZID does not interfere
            with patients’ dopaminergic therapy and therefore does not impair their
20          motor function.
21
            84.     The foregoing statements were false and misleading for the reasons stated in
22
23    ¶¶ 74, 131.
24
            85.     On July 29, 2016, Acadia issued a press release entitled “Acadia
25
26    Pharmaceuticals Reports Second Quarter 2016 Financial Results.” Therein, the Company

27    reported on the approval of NUPLAZID and commercialization efforts to date. The
28
                                                  30
      AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
      LAWS: Case No.: 3:18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 48 Filed 04/15/19 PageID.994 Page 31 of 73




 1
      press release explained that, “we are expanding awareness of NUPLAZID among

 2    healthcare professionals through a number of initiatives including speaker programs,
 3
      media and digital campaigns, and symposia at major medical meetings; and we are
 4
 5    working with payors to make NUPLAZID available to eligible patients.” However,
 6
      Defendants did not explain that, due to NUPLAZID’s troubling death rate, their
 7
      commercialization efforts included business practices likely to attract regulatory
 8
 9    scrutiny, such as payments to physicians to motivate them to prescribe NUPLAZID over
10
      potentially safer off-label alternatives.
11
12          86.    Demonstrating the criticality of NUPLAZID to Acadia’s bottom line, the
13    Company admitted in the press release that while it reported net product sales of $97,000
14
      for the three months ended June 30, 2016, it had “no similar net product sales… for the
15
16    comparable period of 2015” prior to NUPLAZID’s approval and commercialization.
17
      The Company did not reveal that it generated product sales by paying off physicians to
18
19    induce them to prescribe NUPLAID to their patients.
20          87.    On August 4, 2016, Acadia filed its quarterly report with the SEC on Form
21
      10-Q for the quarter ended June 30, 2016. The Company’s 10-Q was signed by
22
23    Defendant Davis and reaffirmed the financial results announced in the press release
24
      issued on July 29, 2016, including net product sales. Moreover, the Company indicated
25
26    in the filing that NUPLAZID contained a black box warning indicating that there is an

27    increased risk of death in elderly patients with dementia-related psychosis treated with
28
                                                  31
      AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
      LAWS: Case No.: 3:18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 48 Filed 04/15/19 PageID.995 Page 32 of 73




 1
      antipsychotic drugs. The warning did not state that the risk of death was higher for

 2    NUPLAZID as compared to other antipsychotic drugs, that patients with PD Psychosis
 3
      were also at greater risk of death even if they did not suffer from dementia, and did not
 4
 5    reveal that there were already mounting reports of deaths in patients taking NUPLAZID.
 6
            88.   That same day, Acadia hosted an analyst conference call to discuss the
 7
      quarterly results, and NUPLAZID’s recent May 31, 2016 launch. On the call, Defendant
 8
 9    Davis repeated the net product sales results and detailed expenses incurred. Moreover,
10
      Defendant Davis stated that, “[o]perationally, the launch of NUPLAZID has gone very
11
12    well and we are executing on our plans to bring NUPLAZID to patients in need.” Davis
13    went on to discuss those plans in great detail, covering initiatives such as on boarding
14
      and training sales specialists, Acadia’s NUPLAZID connection patient and physician
15
16    support system, speaker program and digital and media campaigns, “a strong presence at
17
      medical meetings with product symposia at the American Psychiatric Association
18
19    Annual Meeting held in mid-May and at the 20th International Congress of Parkinson’s
20    Disease and Movement Disorders held in mid-June,” and hosting a NUPLAZID national
21
      broadcast webinar featuring experts in the field of PD psychosis. Davis emphasized that,
22
23    “our key commercial priorities are to broaden awareness in NUPLAZID to ensure
24
      patient access and work with payers to secure reimbursement.”         Defendant Moore
25
26    similarly provided a comprehensive report on commercialization efforts, echoing many

27    statements he made on previous conference calls, and further stating that “we are
28
                                                 32
      AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
      LAWS: Case No.: 3:18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 48 Filed 04/15/19 PageID.996 Page 33 of 73




 1
      executing on a commercialization plan that is focused on broadening awareness of

 2    NUPLAZID, ensuring patient access and achieving broad coverage… It’s a matter of
 3
      getting the right message to the right physician with the right amount of frequency.”
 4
 5            89.   Moreover, during the call an analyst asked whether “physicians and patients
 6
      are happy with the efficacy or safety profile,” in response to which Defendant Davis
 7
      stated:
 8
 9            Yes… based upon the anecdotes that we have had and frankly based upon all
10            the data that we are evaluating, we are very pleased to see it appears both
              on the side effects and tolerance side as well as on the efficacy side,
11            everything is supportive of the profile that we – that the drug demonstrated
12            in clinical trials. That’s not always the case. So that’s very helpful and the
              anecdotes have been very consistent with the kind of anecdotes that we had
13            and the kind of experience we had in the clinic.
14
              90.   The foregoing statements were false and misleading for the reasons stated in
15
16    ¶¶ 74, 131.
17            91.   On November 7, 2016, Acadia issued a press release entitled “Acadia
18
      Pharmaceuticals Reports Third Quarter 2016 Financial Results.” Therein, the Company,
19
20    once again spoke about the launch of NUPLAZID and focused on market reaction to the
21
      drug:
22
23            “We are very pleased with the launch and are gratified by the positive
              feedback we have received from physicians, patients, and caregivers on
24            NUPLAZID (pimavanserin),” said Steve Davis, Acadia’s President and
25            Chief Executive Officer. “We saw solid month-over-month prescription
              growth, reported increased payor coverage, and continued to expand
26
              awareness of NUPLAZID among movement disorder specialists,
27            neurologists, and psychiatrists.”
28
                                                   33
      AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
      LAWS: Case No.: 3:18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 48 Filed 04/15/19 PageID.997 Page 34 of 73




 1
                                           ***

 2          Acadia reported net product sales of $5.3 million for the three months
            ended September 30, 2016. No similar net product sales were reported for
 3
            the comparable period of 2015.
 4
            92.     The foregoing statements were false and misleading for the reasons stated in
 5
 6    ¶¶ 86, 131.
 7
            93.     On November 7, 2016, Acadia filed its quarterly report with the SEC on
 8
 9
      Form 10-Q for the quarter ended September 30, 2016. The Company’s 10-Q was signed

10    by Defendant Young and reaffirmed the financial results announced in the press release
11
      issued on November 7, 2016. Moreover, the Company indicated in the filing that
12
13    NUPLAZID contained a black box warning indicating that there is an increased risk of
14
      death in elderly patients with dementia-related psychosis treated with antipsychotic
15
      drugs. The warning did not state that the risk of death was higher for NUPLAZID as
16
17    compared to other antipsychotic drugs, that patients with PD Psychosis were also at
18
      greater risk of death even if they did not suffer from dementia, and did not reveal that
19
20    there were already mounting reports of deaths in patients taking NUPLAZID.
21          94.     That same day, Acadia held an analyst earnings call to discuss the third
22
      quarter 2016 results. On the call, Defendant Davis reiterated the net product sales results
23
24    and touted commercialization efforts without revealing improper payments to physicians
25
      to induce prescriptions of NUPLAZID, which contributed to net product sales.
26
27    Specifically, Defendant Davis stated, in part:

28
                                                  34
      AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
      LAWS: Case No.: 3:18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 48 Filed 04/15/19 PageID.998 Page 35 of 73




 1
            …our sales specialists have made excellent inroads in broadening and
            deepening awareness of NUPLAZID and are getting good access to
 2          physicians, including neurologists and psychiatrists.
 3
            Through our market research and feedback from our sales specialists we
 4          have received strong positive feedback from physicians, who have
 5
            prescribed NUPLAZID and about their intent to prescribe in the future.

 6                                                 ***
 7          We see steady rates with new patient startings and continuing growth in the
 8          number of prescribing physicians and patients on NUPLAZID.
 9                                                 ***
10
            The safety and tolerability profile was consistent with what we observed in
11          the clinical studies, and on the efficacy front we are hearing from physicians
            that they are very pleased with the efficacy of NUPLAZID.
12
13    Later on the call, Defendant Moore stated, “I'm especially pleased to report that we are
14
      seeing steady adoption by physicians with consistent additions of new [writers] each
15
      week through the launch…” and that “In addition, our messages are resonating with
16
17    physicians.”
18
            95.      The foregoing statements were false and misleading for the reasons stated in
19
20    ¶¶ 74, 86, 131.
21          96.      On the same call, Defendant Young also highlighted the generation of $5.3
22
      million in net product sales and described gross to net adjustments as including “fees
23
24    paid to specialty pharmacies and specialty distributors, rebates and chargebacks
25
      associated with government programs, including our share of the donut hole for
26
27    Medicare Part D patients, patient assistance to eligible privately insured patients and any

28
                                                   35
      AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
      LAWS: Case No.: 3:18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 48 Filed 04/15/19 PageID.999 Page 36 of 73




 1
      product returns.” Defendant Young also detailed the “expense side of the P&L.” At no

 2    point in discussing these results did Young reveal the cost of paying off physicians to
 3
      prescribe NUPLAZID despite its extremely high death rate.
 4
 5          97.    The foregoing statements were false and misleading for the reasons stated in
 6
      ¶¶ 74, 86, 131.
 7
            98.    On February 28, 2017, Acadia issued a press release entitled “Acadia
 8
 9    Pharmaceuticals Reports Financial Results for the Fourth Quarter and Year Ended
10
      December 31, 2016.” Therein, the Company repeated prior representations regarding
11
12    NUPLAZID and its commercial launch. The Company also reported net product sales of
13    $12.0 million for the fourth quarter of 2016 and made clear that there were no similar
14
      product sales for the comparable quarter of 2015.”
15
16          99.    The foregoing statements were false and misleading because they did not
17
      explain that included in the net product sales number were prescriptions generated due to
18
19    improper payouts to physicians, not simply from acceptable commercialization activities,
20    which raised a risk the Company would face regulatory scrutiny.
21
            100. On February 28, 2017, Acadia filed its annual report with the SEC on Form
22
23    10-K for the year ended December 31, 2016. The Company’s 10-K was signed by
24
      Defendant Davis and reaffirmed the financial results announced in the press release
25
26    issued on February 28, 2017, including net product sales. Moreover, the Company

27    indicated in the filing that NUPLAZID contained a black box warning indicating that
28
                                                 36
      AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
      LAWS: Case No.: 3:18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 48 Filed 04/15/19 PageID.1000 Page 37 of 73




 1
       there is an increased risk of death in elderly patients with dementia-related psychosis

 2     treated with antipsychotic drugs. The warning did not state that the risk of death was
 3
       higher for NUPLAZID as compared to other antipsychotic drugs, that patients with PD
 4
 5     Psychosis were also at greater risk of death even if they did not suffer from dementia,
 6
       and did not reveal that there were already mounting reports of deaths in patients taking
 7
       NUPLAZID.
 8
 9           101. That same day, the Company held a conference call for analysts on which
10
       Defendant Davis touted the “strong progress of the launch” and stated, “During the
11
12     quarter, we continue to observe a steadily growing number of patients starting therapy,
13     together with the growing number of prescribers including repeat prescribers.” Davis
14
       further stated, “we've received favorable feedback from physicians on the clinical profile
15
16     of NUPLAZID including its efficacy and favorable safety profile...” Defendant Young
17
       discussed net product sales and related expenses.             Defendant Moore hyped
18
19     NUPLAZID’s commercialization success without mentioning the improper inducement
20     payments to physicians in contravention of federal regulations, stating:
21
             we have had a strong introduction of NUPLAZID into the marketplace and
22
             are pleased by the solid uptake we saw in our second full-quarter
23           commercialization. The use of NUPLAZID increased across all targeted
             segments with regular adaption occurring among movement disorder
24
             specialists. This was expected given the high density of PD psychosis
25           patients these additions treat.
26
                                                  ***
27
28
                                                   37
       AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
       LAWS: Case No.: 3:18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 48 Filed 04/15/19 PageID.1001 Page 38 of 73




 1
              Currently, NUPLAZID prescriptions are approximately 70% switches from
              current therapy and approximately 30% are treatment of naïve patients.
 2
                                                   ***
 3
 4            Another crucial initiative will be educating key prescribers on the benefits of
              NUPLAZID and differentiating NUPLAZID based on improvement efficacy
 5            without impact-to-motor symptoms and a favorable safety and tolerability
 6            profile in frail elderly patients.
 7            102. The foregoing statements were false and misleading for the reasons stated in
 8
       ¶¶ 74, 86, 131.
 9
10            103. On May 9, 2017, Acadia issued a press release entitled “Acadia
11
       Pharmaceuticals Reports First Quarter 2017 Financial Results.” Therein, the Company,
12
13
       in relevant part, stated:

14                   “We’re very pleased with our strong start to 2017,” said Steve
15                   Davis, Acadia’s President and Chief Executive Officer. “The
                     use of NUPLAZID® in Parkinson’s disease psychosis
16                   continues to expand as brand awareness among neurologists,
17                   psychiatrists, and other healthcare providers grows.
18     The Company reported net product sales of $15.3 million for the quarter.
19
              104. On May 9, 2017, Acadia also filed its quarterly report with the SEC on
20
21     Form 10-Q for the quarter ended March 31, 2017. The Company’s 10-Q was signed by
22
       Defendant Young and reaffirmed the financial results announced in the press release
23
       issued on May 9, 2017, including net product sales. Moreover, the Company indicated in
24
25     the filing that NUPLAZID contained a black box warning indicating that there is an
26
       increased risk of death in elderly patients with dementia-related psychosis treated with
27
28     antipsychotic drugs. The warning did not state that the risk of death was higher for
                                              38
       AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
       LAWS: Case No.: 3:18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 48 Filed 04/15/19 PageID.1002 Page 39 of 73




 1
       NUPLAZID as compared to other antipsychotic drugs, that patients with PD Psychosis

 2     were also at greater risk of death even if they did not suffer from dementia, and did not
 3
       reveal that there were already mounting reports of deaths in patients taking NUPLAZID.
 4
 5           105. The foregoing statements were false and misleading for the reasons stated in
 6
       ¶¶ 74, 86, 131.
 7
             106. Also, on May 9, 2017, the Company held a conference call during which
 8
 9     Defendant Young reiterated the reported financials including net product sales and
10
       expenses without revealing that net product sales had been generated in part, by paying
11
12     off physicians to prescribe NUPLAZID. Moreover, Defendant Davis stated,
13           Our first quarter results reflect continued solid execution of our growth
14           strategy for the NUPLAZID. Net sales rose to $15.3 million.
15                                                ***
16
             During the quarter, we continue to see an increase in new prescribers and
17           patients and an increase in the number of repeat prescribers.
18
                                                  ***
19
             [W]e continue to observe strong foundational elements that support
20           NUPLAZID's growth and its potential to grow attractively in the quarters
21           and years to come.
22     Davis also stated on the call that, “The drug has performed almost exactly the same in
23
       the marketplace as we expected based upon the clinical profile of the drug. Same on
24
25     efficacy, same on side effect and tolerability profile.” Indeed, Defendant Davis spoke
26     about physicians that Acadia is “actively seeking to influence… to use NUPLAZID” but
27
       described such influences as, “it’s really the safety and efficacy and the performance of
28
                                                  39
       AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
       LAWS: Case No.: 3:18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 48 Filed 04/15/19 PageID.1003 Page 40 of 73




 1
       the product thus far… a majority of physicians in this case are satisfied, so there's a high

 2     satisfaction, a high intent to use because of the product is performing exact as the way it
 3
       was promised” rather than divulging that such “influence” included improper payments
 4
 5     that triggered a risk of regulatory scrutiny.
 6
             107. Also, on the call, further describing NUPLAZID’s growth, Defendant Yang
 7
       stated that, “Importantly, 88 % of the physicians surveyed who are aware of NUPLAZID
 8
 9     intend to increase their future use for PD Psychosis.”
10
             108. The foregoing statements were false and misleading for the reasons stated in
11
12     ¶¶ 74, 86, 131.
13           109. On August 8, 2017, Acadia issued a press release entitled “Acadia
14
       Pharmaceuticals Reports Second Quarter 2017 Financial Results.” Therein, the Company
15
16     once again discussed commercialization efforts and announced that it had generated
17
       $30.5 million of net product sales of NUPLAZID. The same day, Acadia filed its
18
19     quarterly report with the SEC on Form 10-Q for the quarter ended June 30, 2017. The
20     Company’s 10-Q was signed by Defendant Young and reaffirmed the financial results
21
       announced in the press release issued on August 8, 2017. Moreover, the Company
22
23     indicated in the filing that NUPLAZID contained a black box warning indicating that
24
       there is an increased risk of death in elderly patients with dementia-related psychosis
25
26     treated with antipsychotic drugs. The warning did not state that the risk of death was

27     higher for NUPLAZID as compared to other antipsychotic drugs, that patients with PD
28
                                                       40
       AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
       LAWS: Case No.: 3:18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 48 Filed 04/15/19 PageID.1004 Page 41 of 73




 1
       Psychosis were also at greater risk of death even if they did not suffer from dementia,

 2     and did not reveal that there were already mounting reports of deaths in patients taking
 3
       NUPLAZID.
 4
 5           110. The Company also held a conference call that day during which Defendant
 6
       Young reiterated the reported financials including net product sales and expenses
 7
       without revealing that net product sales had been generated in part, by paying off
 8
 9     physicians to prescribe NUPLAZID. Moreover, Defendant Davis falsely stated on the
10
       call, “So overall, patients are having a positive experience with NUPLAZID. They like
11
12     the way the drug works. They are tolerating the medication very well.” In reality,
13     Defendants well knew, or were reckless in not knowing, that there were mounting
14
       reports of deaths of patients who had been prescribed NUPLAZID, and that they had to
15
16     pay off physicians to induce them to prescribe this deadly drug.
17
             111. The foregoing statements were false and misleading for the reasons stated in
18
19     ¶¶ 74, 86, 131.
20           112. Also on the call, Defendant Yang discussed efforts to generate additional
21
       prescriptions of NUPLAZID, stating, in part, “We continue to focus significant effort on
22
23     working with physicians to identify appropriate new patients… We’re still getting new
24
       patients every week, every month and moving more those physicians from trial and
25
26     dabblers into stronger adopters, so a lot more that we can still accomplish.” Yang further

27     stated, “We find the drug and the physicians find the drug to be well tolerated and that is
28
                                                   41
       AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
       LAWS: Case No.: 3:18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 48 Filed 04/15/19 PageID.1005 Page 42 of 73




 1
       overcoming one of the most important elements when we look at our market research,”

 2     but did not explain that this effort included improper payments to physicians to convince
 3
       them to prescribe NUPLAZID despite it’s troubling safety profile.
 4
 5           113. On November 7, 2017, Acadia issued a press release entitled “Acadia
 6
       Pharmaceuticals Reports Third Quarter 2017 Financial Results.” Therein, the Company
 7
       once again reported on growth and commercialization of NUPLAZID, and reported net
 8
 9     product sales of $35.6 million for the three months ended September 30, 2017 compared
10
       to $5.3 million for the three months ended September 30, 2016 and $81.3 million in net
11
12     product sales for the nine months ended September 30, 2017 as compared to $5.4 in
13     2016. The Company also filed its quarterly report with the SEC that day on Form 10-Q
14
       for the quarter ended September 30, 2017. The Company’s 10-Q was signed by
15
16     Defendant Young and reaffirmed the financial results announced in the press release
17
       issued on November 7, 2017. Moreover, the Company indicated in the filing that
18
19     NUPLAZID contained a black box warning indicating that there is an increased risk of
20     death in elderly patients with dementia-related psychosis treated with antipsychotic
21
       drugs. The warning did not state that the risk of death was higher for NUPLAZID as
22
23     compared to other antipsychotic drugs, that patients with PD Psychosis were also at
24
       greater risk of death even if they did not suffer from dementia, and did not reveal that
25
26     there were already mounting reports of deaths in patients taking NUPLAZID.

27
28
                                                  42
       AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
       LAWS: Case No.: 3:18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 48 Filed 04/15/19 PageID.1006 Page 43 of 73




 1
             114. The foregoing statements were false and misleading for the reasons stated in

 2     ¶¶ 74, 86, 131.
 3
             115. The same day, the Company held a conference call to discuss its quarterly
 4
 5     results during which Defendant Young reiterated the reported financials including net
 6
       product sales and expenses without revealing that net product sales had been generated
 7
       in part, by paying off physicians to prescribe NUPLAZID. Moreover, Defendant Davis
 8
 9     stated, “On the commercial side, we are seeing important progress on multiple fronts.
10
       Access to NUPLAZID remains strong. The feedback from physicians, advocacy groups
11
12     in the Parkinson's community and patients and caregivers continues to be very positive.
13     We continue to make strong progress on our promotional efforts for NUPLAZID with
14
       increased brand awareness.” Defendant further discussed these efforts, stating, “We are
15
16     working closely with healthcare practitioners to identify appropriate new patients.”
17
             116. The foregoing statements were false and misleading for the reasons stated in
18
19     ¶¶ 74, 86, 131.
20           117. On February 27, 2018, Acadia announced fourth quarter 2017 NUPLAZID
21
       sales of $43.6 million, an increase of 263% as compared to $12.0 million reported for the
22
23     fourth quarter of 2016. For the year ended December 31, 2017, Acadia reported
24
       NUPLAZID net product sales of $124.9 million, an increase of $107.6 million, or 622%
25
26     from the $17.3 million reported for the year ended December 31, 2016. Acadia also

27     filed its annual report with the SEC on Form 10-K that day for the year ended December
28
                                                  43
       AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
       LAWS: Case No.: 3:18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 48 Filed 04/15/19 PageID.1007 Page 44 of 73




 1
       31, 2017. The Company’s 10-K was signed by Defendant Davis and reaffirmed the

 2     financial results announced in the press release issued on February 27, 2018. Moreover,
 3
       the Company indicated in the filing that NUPLAZID contained a black box warning
 4
 5     indicating that there is an increased risk of death in elderly patients with dementia-
 6
       related psychosis treated with antipsychotic drugs. The warning did not state that the
 7
       risk of death was higher for NUPLAZID as compared to other antipsychotic drugs, that
 8
 9     patients with PD Psychosis were also at greater risk of death even if they did not suffer
10
       from dementia, and did not reveal that there were already mounting reports of deaths in
11
12     patients taking NUPLAZID.
13           118. In a conference call the same day, Defendant Young reiterated the reported
14
       financials including net product sales and expenses without revealing that net product
15
16     sales had been generated in part, by paying off physicians to prescribe NUPLAZID.
17
       Defendant Davis attributed positive revenue results to:
18
19           Continued growth day after day in the number of patients taking
             NUPLAZID; growth in the number of physicians prescribing NUPLAZID,
20           including at academic centers, and community practices and in long-term
21           care facilities; greater depth with position, that is individual physicians
             prescribing NUPLAZID to a higher number of their patient; market research
22
             results that consistently continue to demonstrate very high levels of
23           physician and patient satisfaction with NUPLAZID, including physician
             intent to prescribe more; and finally, we continue to enjoy very high levels
24
             of access.
25
             119. The foregoing statements were false and misleading for the reasons stated in
26
27     ¶¶ 74, 86, 131.
28
                                                  44
       AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
       LAWS: Case No.: 3:18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 48 Filed 04/15/19 PageID.1008 Page 45 of 73




 1
              120. Moreover, Defendant Stankovic hyped NUPLAZID’s safety profile as

 2     compared to other antipsychotic medications, stating, “Pimavanserin also have the
 3
       favorable tolerability profile. In contrast, other antipsychotic tier significant side effects
 4
 5     and tolerability issues.” These statements were false because, in reality, there were
 6
       mounting reports of deaths of patients treated with NUPLAZID.
 7
              121. On April 9, 2018, CNN reported that “[p]hysicians, medical researchers and
 8
 9     other experts told CNN that they worried that [NUPLAZID] had been approved too
10
       quickly, based on too little evidence that it was safe or effective. And given these
11
12     mounting reports of deaths, they say that more needs to be done to assess Nuplazid’s true
13     risks.” In greater part, the article stated:
14
              Nuplazid’s review was being expedited because it had been designated a
15
              “breakthrough therapy” -- meaning that it demonstrated “substantial
16            improvement” in patients with serious or life-threatening diseases compared
17
              to treatments already on the market. Congress created this designation in
              2012 in an effort to speed up the FDA’s approval process, which has long
18            been criticized for being too slow. Around 200 drugs have been granted this
19            designation since its creation.
20            Still, to recommend approval, the advisory committee would have to find
21            that the drug’s potential benefits outweighed its risks for its intended
              patients.
22
23            Some FDA officials concluded that Nuplazid’s public health benefit was
              enough to merit approval of the drug. Their argument echoed the pleas of
24
              family members and caregivers like Tyne: It could possibly help patients
25            with no other alternative. Several of the people who spoke said their loved
26            ones had been transformed during the clinical trials, though some said there
              was no way for them to know whether they were on Nuplazid or a placebo.
27
28
                                                      45
       AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
       LAWS: Case No.: 3:18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 48 Filed 04/15/19 PageID.1009 Page 46 of 73




 1
            But the physician who led the FDA’s medical review, Dr. Paul Andreason,
            warned that patients taking the drug during the company’s clinical trials
 2          experienced serious outcomes, including death, at more than double the rate
 3          of those taking the placebo. The company’s limited testing, he said, had not
            convinced him that the benefits outweighed the risks.
 4
 5          While Tyne had heard about these risks, he said he “discounted death as a
            real statistical possibility” and was willing to try anything to help his
 6
            mother.
 7
            “I have two young children who love their grandmother,” he told the
 8
            committee. “If nothing is done to bring her back to some semblance of
 9          normalcy, my children will never remember their grandmother for who she
10          is: a loving, funny, caring woman who has improved the lives of all of the
            loved ones who surround her. Please, I beg you, do not deprive my children
11          and their grandmother of experiencing that love.”
12
            ‘You have to take it seriously’
13
14          The committee voted 12-2 and recommended that the FDA approve
            Nuplazid for the treatment of Parkinson’s disease psychosis based on a six-
15
            week study of about 200 patients. Three previous studies of the drug did not
16          show that it was effective, Andreason said in his medical review, though
17
            they showed similar risk.

18          Even some committee members who voted in favor of the drug expressed
19          reservations, according to the hearing transcript. “I guess I’m hoping that
            the risks are going to be small, and I think the benefits for some of these
20          people who are very sick and whose families are affected by this, I think
21          they’re probably willing to take that risk,” one physician stated. Another
            committee member said she wouldn’t have voted for the drug’s approval if
22
            there had been a safe and effective alternative on the market. A third made a
23          “plea” to the FDA to “consider a large observational study so we can ensure
            that, once it goes into real-world use, that the benefits will outweigh the
24
            risks.”
25
26          It hit the market in June 2016. As caregivers and family members rushed to
            get their loved ones on it, sales climbed to roughly $125 million in 2017.
27
28
                                                 46
       AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
       LAWS: Case No.: 3:18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 48 Filed 04/15/19 PageID.1010 Page 47 of 73




 1
            Tyne got his mother on the drug as soon as it became available. But after
            trying it for months, he says he was devastated to see that it was doing
 2          nothing to halt the awful progression of the disease, and her hallucinations
 3          became more frequent and harder to manage. “She has gone straight
            downhill to the point she really can’t function at all,” he said.
 4
 5          Shortly after the drug’s release, patients’ family members, doctors and other
            health care professionals started reporting “adverse events” possibly linked
 6
            to the medication -- including deaths, life-threatening incidents, falls,
 7          insomnia, nausea and fatigue. In more than 1,000 reports, patients continued
            to experience hallucinations while on Nuplazid.
 8
 9          In November, an analysis released by a nonprofit health care organization,
10          the Institute for Safe Medication Practices, warned that 244 deaths had been
            reported to the FDA between the drug’s launch and March 2017. The
11          organization also noted that hundreds of reports suggested the drug was
12          “not providing the expected benefit” or potentially worsening the condition.
13          Tracked by the FDA, these so-called “adverse event reports” document
14          deaths, side effects and other issues, and can be made directly by
            consumers, caregivers and other medical professionals. Reports are
15
            submitted to either the FDA or to the drugmaker, which is required to pass
16          along any it receives to the federal government. In some cases, the person
17
            filing the report is convinced the side effects were caused by the drug; in
            others, the reporter ascribes no cause but notes that the patient was on the
18          drug.
19
            An adverse event report does not mean that a suspected medication has
20          been ruled the cause of harm and is typically not the result of an official
21          investigation. But the FDA uses the information to monitor potential issues
            with a drug and can take action as needed -- updating a medication’s label,
22
            for instance, or restricting its use or pulling it off the market.
23
            After analyzing the adverse event data for Nuplazid, the Institute for Safe
24
            Medication Practices concluded that this batch of reports “reinforces the
25          concerns of those who warned that (Nuplazid) might do more harm than
26          good.” Thomas Moore, senior scientist for drug safety and policy for the
            nonprofit, said the deaths are an “important warning signal” and warrant
27          further review by the FDA -- and possible action, depending on what the
28          review finds.
                                                47
       AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
       LAWS: Case No.: 3:18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 48 Filed 04/15/19 PageID.1011 Page 48 of 73




 1
             Since the institute released its analysis, FDA data shows that the number of
 2           reported deaths has risen to more than 700. As of last June, Nuplazid was
 3           the only medication listed as “suspect” in at least 500 of the death reports.
 4           Physicians, medical researchers and other experts told CNN that they
 5           worried that the drug had been approved too quickly, based on too little
             evidence that it was safe or effective. And given these mounting reports of
 6
             deaths, they say that more needs to be done to assess Nuplazid’s true risks.
 7
             “This is almost unheard of, to have this many deaths reported,” said Diana
 8
             Zuckerman, founder and president of the nonprofit think tank the National
 9           Center for Health Research, adding that because reports are voluntary,
10           potential problems may be underreported. “You just don’t see this with
             most new drugs -- you don’t see all these reports -- so you have to take it
11           seriously.”
12
             122. On this news, Acadia’s stock price fell $5.03 per share, or 23.4%, to close at
13
14     $16.50 per share on April 9, 2018, on unusually heavy trading volume.
15
             123. On April 10, 2018, Acadia issued a press release entitled “Acadia Statement
16
17
       Regarding the Efficacy and Safety of NUPLAZID.” Therein, the Company stated:

18           The safety of patients has always been, and continues to be Acadia’s top
19           priority. NUPLAZID® was approved by the FDA for the treatment of
             hallucinations and delusions associated with Parkinson’s disease psychosis
20           (PDP) based on a pivotal Phase 3 study and other supportive studies that
21           demonstrate its efficacy and safety. The clinical development program for
             NUPLAZID involved 25 clinical studies in greater than 1,200 patients,
22
             comprising over 600 PDP patients (with approximately 170 patients treated
23           for at least two years), thus presenting the largest clinical safety database in
             PDP patients to date. We continually analyze new data to ensure the safety
24
             of NUPLAZID and the ongoing evaluation has revealed no change in the
25           benefit/risk profile described in the NUPLAZID Prescribing Information.
26
             Approximately one million people in the United States live with
27           Parkinson’s disease. More than 50 percent of them will experience PDP
28           symptoms over the course of the disease. As the only drug currently
                                               48
       AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
       LAWS: Case No.: 3:18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 48 Filed 04/15/19 PageID.1012 Page 49 of 73




 1
             approved by the FDA for the treatment of hallucinations and delusions
             associated with PDP, NUPLAZID is filling an important and previously
 2           unmet need and offers hope to those with PDP and the people who care for
 3           them. We remain confident in the efficacy and safety of NUPLAZID that
             supported its approval by the FDA and stand firmly behind it.
 4
 5           124. The foregoing statements were false and misleading for the reasons stated in
 6
       ¶¶ 74, 86, 131.
 7
             125. On April 25, 2018, CNN reported that the FDA was re-examining the safety
 8
 9     of NUPLAZID. In greater part, the article stated:
10
             The Food and Drug Administration says it is re-examining the safety of a
11           medication that was approved despite concerns that not enough was known
12           about the drug’s risks.
13           In response to questioning at a budget hearing last week, FDA
14           Commissioner Scott Gottlieb told members of Congress that he would “take
             another look” at Nuplazid, which is the only drug approved to treat
15
             hallucinations and delusions associated with Parkinson’s disease psychosis.
16           The medication has been cited as a so-called “suspect” medication in
17
             hundreds of deaths voluntarily reported by caregivers, doctors and other
             medical professionals since it hit the market, as highlighted in a recent CNN
18           report.
19
             The FDA told CNN this week that the agency had already begun
20           conducting a new evaluation of the medication when Gottlieb was
21           questioned about it at the hearing. The agency said the review had started
             several weeks ago.
22
23           “What does it take for a drug like this to be taken off the market?” asked US
             Rep. Rosa DeLauro, a member and former chair of the congressional
24
             subcommittee responsible for funding and overseeing the FDA.
25
26           DeLauro pressed Gottlieb for answers on his agency’s response to the safety
             concerns surrounding Nuplazid.
27
28
                                                  49
       AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
       LAWS: Case No.: 3:18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 48 Filed 04/15/19 PageID.1013 Page 50 of 73




 1
             “How many more adverse events do we have to have reported? How many
             people, quite frankly, have to die? Why does the industry always take
 2           precedence over public health and safety?”
 3
             Tracked by the FDA, the adverse event reports cited by DeLauro do not
 4           mean that a suspected medication has been ruled the cause of harm and are
 5           typically not the result of official investigations. But the FDA uses the
             information to monitor potential issues with a drug and can take action as
 6
             needed: updating a medication’s label, for instance, or restricting its use. In
 7           rare cases, the agency can even pull a drug off the market.
 8
             When asked by CNN about what prompted the FDA’s new evaluation of
 9           Nuplazid, the agency said the decision was based on a number of factors but
10           wouldn’t say what those factors were. Instead, it would only comment
             generally, saying that it identifies “potential signals of serious risk/new
11           safety information” in part by using adverse event data and that the agency
12           is not suggesting physicians stop prescribing the drug or take patients off of
             it while a safety evaluation is taking place.
13
14           The FDA has noted that the death reports citing Nuplazid have typically
             involved elderly patients with advanced-stage Parkinson’s disease who
15
             suffered from numerous medical conditions and often take other
16           medications that can increase the risk of death.
17
             But physicians, researchers and other medical experts told CNN that the
18           high number of reports deserved a closer look to determine whether they
19           were related to the drug. They also recommended further testing of
             Nuplazid, worrying that the drug had been approved too quickly, based on
20           too little evidence that it was safe or effective.
21
             126. On this news, Acadia’s stock price fell $4.27 per share, or 21.9%, to close at
22
23     $15.20 per share on April 25, 2018, on unusually heavy trading volume.
24
             127. On April 27, 2018, Acadia published a statement entitled “Acadia
25
26     Pharmaceuticals Issues Statement Reaffirming Benefit/Risk Profile of NUPLAZID.”

27     Therein, the Company, in relevant part, stated:
28
                                                   50
       AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
       LAWS: Case No.: 3:18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 48 Filed 04/15/19 PageID.1014 Page 51 of 73




 1
            NUPLAZID® (pimavanserin) is the only medicine approved in the United
            States to treat hallucinations and delusions associated with Parkinson’s
 2          disease psychosis. NUPLAZID was approved by the FDA based on a
 3          pivotal Phase 3 study that demonstrated clinically robust and highly
            statistically significant efficacy, combined with other supportive studies.
 4          We are confident in NUPLAZID’s efficacy and positive benefit/risk
 5          profile and stand firmly behind it.
 6
            Acadia’s top priority has been, and continues to be, patient safety.
 7          NUPLAZID was approved and launched in 2016. As the manufacturer of a
            newly launched drug, we are routinely in contact with the FDA regarding
 8
            requests for additional information on NUPLAZID, including
 9          postmarketing safety surveillance information as part of the FDA’s ongoing
10          safety monitoring.

11          In a statement released to the media on April 10, 2018, the FDA stated,
12          “The FDA continues to monitor adverse events reported with NUPLAZID
            that are submitted to the FDA Adverse Event Reporting System (FAERS).
13          We have noted that the cases typically involve geriatric patients with
14          advanced-stage Parkinson’s disease, as well as numerous medical
            conditions, who are frequently taking concomitant medications with risks
15
            for serious adverse events, including death. Based on these data, the FDA
16          has, at this time, not identified a specific safety issue that is not already
17
            adequately described in the product labeling.”

18          On April 25, 2018, the FDA stated that its evaluation does not mean the
19          Agency has determined the medicine has a new risk and does not suggest
            healthcare providers should not prescribe it nor that patients should stop
20          taking the medication. The Agency also has confirmed this statement does
21          not represent a change from the safety review and monitoring activities the
            FDA referred to in its statement of April 10. As always, we will continue to
22
            work with the FDA and medical community to answer any questions related
23          to NUPLAZID.
24
            Acadia collects and analyzes postmarketing events for NUPLAZID as part
25          of our ongoing commitment to monitor the medication’s safety profile.
26          These events are submitted to the FDA and incorporated into the FDA’s
            FAERS public reporting system. Because NUPLAZID is distributed
27          through a specialty distribution channel, we have frequent (in most cases
28          monthly) contact with patients and caregivers through our distribution
                                                51
       AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
       LAWS: Case No.: 3:18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 48 Filed 04/15/19 PageID.1015 Page 52 of 73




 1
             partners. This increased interaction naturally results in dramatically higher
             adverse event collection and reporting compared to products without such a
 2           distribution method. Approximately 93 percent of the reported adverse
 3           events associated with NUPLAZID are considered “solicited” due to this
             direct interaction with patients and caregivers, while only approximately 7
 4           percent of these events are considered “spontaneous” reports, which are
 5           voluntary reports originating from consumers or healthcare professionals. In
             contrast, most other antipsychotics are distributed through retail channels,
 6
             which rely almost entirely on “spontaneous” reporting. Consequently, only
 7           a small fraction of actual adverse events are collected for these drugs.
 8
             128. While disclosing their admitted awareness of all adverse event reports, the
 9
10     Company still hid the fact that as a result of this knowledge of mounting deaths and

11     adverse events, Acadia’s commercialization efforts during the Class Period included
12
       payouts to physicians to induce them to prescribe NUPLAZID as opposed to other off-
13
14     label alternatives, which raised a risk that Acadia would face regulatory scrutiny.
15
             129. On May 4, 2018, Acadia issued a press release entitled “ACADIA
16
17
       Pharmaceuticals Reports First Quarter 2018 Financial Results.” Therein, the Company

18     touted NUPLAZID’s “strong performance in the first quarter of 2018” attributing that
19
       performance to “Sequential volume growth of 13.5% drove sequential revenue growth of
20
21     12% as health care providers and patients continue to experience the benefits of
22
       NUPLAZID in treating the symptoms of Parkinson’s disease psychosis,” according to
23
       Defendant Davis. The Company reported net sales of NUPLAZID of $48.9 million for
24
25     the first quarter of 2018, an increase of 220% as compared to $15.3 million reported for
26
       the first quarter of 2017. Also, on May 4, 2018, Acadia filed its quarterly report with the
27
28     SEC on Form 10-Q for the quarter ended June 30, 2016. The Company’s 10-Q was
                                            52
       AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
       LAWS: Case No.: 3:18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 48 Filed 04/15/19 PageID.1016 Page 53 of 73




 1
       signed by Defendant Young and reaffirmed the financial results announced in the press

 2     release issued on May 4, 2018. Moreover, the Company indicated in the filing that
 3
       NUPLAZID contained a black box warning indicating that there is an increased risk of
 4
 5     death in elderly patients with dementia-related psychosis treated with antipsychotic
 6
       drugs. The warning did not state that the risk of death was higher for NUPLAZID as
 7
       compared to other antipsychotic drugs, that patients with PD Psychosis were also at
 8
 9     greater risk of death even if they did not suffer from dementia, and did not reveal that
10
       there were already mounting reports of deaths in patients taking NUPLAZID.
11
12           130. The same day, the Company held a conference call with analysts during
13     which Defendants Davis and Young reiterated the reported financials including net
14
       product sales and expenses without revealing that net product sales had been generated
15
16     in part, by paying off physicians to prescribe NUPLAZID.             Moreover, Defendant
17
       Stankovic reiterated Defendants’ previous statements regarding NUPLAZID’s safety,
18
19     and confirmed their consistent efforts to stay apprised of safety issues:
20           We are confident in NUPLAZID's efficacy and positive risk profile and
21           stand firmly behind it.
22           Since, approval and launch in 2016, ACADIA has monitored NUPLAZID’s
23           safety throughout this period in robust of pharmacovigilance activities.
             We're also continuously evaluating the benefits and risks of pimavanserin
24           treatment in our ongoing clinical studies, both in placebo-controlled and the
25           open-label long-term safety trials.
26           Based on this ongoing evaluations and the totality of currently available
27
             information, we maintain our assessment that the benefit risk profile for

28
                                                    53
       AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
       LAWS: Case No.: 3:18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 48 Filed 04/15/19 PageID.1017 Page 54 of 73




 1
             NUPLAZID remains unchanged and it is appropriately described in the
             product labeling.
 2
             131. The above statements identified in ¶¶ 73-130 were materially false and/or
 3
 4     misleading, and failed to disclose material adverse fact, including: (i) adverse events,
 5
       safety concerns, and mounting reports of deaths related to NUPLAZID post-
 6
 7     commercialization raised the risk that the FDA would reconsider its approval of the drug

 8     or, at minimum, that industry watchdogs would warn against prescribing the drug; (ii) as
 9
       a result of NUPLAZID’s deleterious safety profile and the availability of off-label
10
11     alternatives, Acadia embarked on a campaign to pay off physicians to prescribe
12
       NUPLAZID; (iii) Acadia’s reported net product sales throughout the Class Period
13
14
       therefore included sales generated by these improper business practices rather than just

15     from the acceptable business practices Defendants described publicly during the Class
16
       Period; and (iv) these improper business practices, in contravention of federal
17
18     regulations, raised a risk that Acadia would face regulatory scrutiny.
19
                                        The Truth is Revealed
20
             132. On July 9, 2018, SIRF published a report entitled “Acadia Pharmaceuticals:
21
22     This Is Not a Pharmaceuticals Company.” Therein, SIRF stated that “evidence is
23
       mounting that something is horribly wrong with Acadia’s sole drug, Nuplazid, an
24
25     antipsychotic for Parkinson’s disease patients who experience episodic hallucinations
26     and delusions” and that “Acadia has accomplished its growth in ways that have attracted
27
       intense regulatory scrutiny for other drug companies” including “dispensing wads of
28
                                                   54
       AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
       LAWS: Case No.: 3:18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 48 Filed 04/15/19 PageID.1018 Page 55 of 73




 1
       cash to doctors to incentivize prescription writing and downplaying mounting reports of

 2     patient deaths.”
 3
               133. After detailing NUPLAZID’s questionable efficacy results given three
 4
 5     busted trials, the lax and expedited approval process NUPLAZID enjoyed given its
 6
       “Breakthrough Therapy Designation,” an admission by the FDA’s division director of
 7
       psychiatry products “that awarding the breakthrough designation hinged on the fact that
 8
 9     no other FDA-approved drugs existed for treating Parkinson’s disease psychosis, as well
10
       as the frequency that these patients were being placed in nursing homes, which he called
11
12     “a harbinger of death,” and Dr. Andreason’s scathing recommendation against approval,
13     the SIRF report went to describe the shocking lengths to which Acadia opted to go to
14
       ensure physicians prescribed NUPLAZID to their patients, despite the dire mortality
15
16     rate:
17
               Over the six months that Nuplazid was commercially available in 2016,
18             Acadia spent $609,556 on consulting, speaking and travel and lodging
19             payments to 1,578 doctors: Pomona, New York, psychiatrist Dr. Leslie
               Citrome’s $25,690 payout amounted to the largest sum, followed by the
20             $19,142 paid to Dr. Khashayar Dashtipour, a Loma Linda, California based
21             neurologist.
22
               But what a difference a year makes.
23
               For 2017, Acadia paid more than $8.6 million to 7,051 physicians, with 62
24
               doctors receiving more than $50,000 apiece, and 26 receiving at least
25             $100,000 each.
26
               The leading recipient of Acadia cash last year was Dr. Neal Hermanowicz,
27             an Irvine, California-based movement disorders specialist who took in
28             $180,123, a handsome improvement over 2016’s $10,421. The runner up
                                                   55
       AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
       LAWS: Case No.: 3:18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 48 Filed 04/15/19 PageID.1019 Page 56 of 73




 1
            was psychiatrist Dr. Jason Kellogg, of Santa Ana, California, who was paid
            $166,259. (In contrast, the $25,690 that Dr. Citrome received in 2016,
 2          which was the biggest payout for that year, would have ranked as only the
 3          104th largest payment to doctors if it had been given out in 2017.)
 4          Given the fact that Acadia hired a significant number of former Avanir sales
 5          staffers, a substantial number of doctors have ended up receiving consulting
            payments from both Avanir and Acadia in the same calendar year: A total
 6
            of 31 did in 2017, as did 29 in 2016. Out of that group, a dozen doctors took
 7          in $5,000 apiece or more from the two companies in 2017. Just six did in
            2016.
 8
 9          Acadia’s payments in 2017, according to the Centers for Medicare and
10          Medicaid Services’ Open Payments database, were almost entirely for
            consulting, save $522,935 for food and beverage expenses. (Other payment
11          categories the centers track include “honorariums,” such as fees for
12          lecturing to other medical professionals, or “education,” when the company
            covers the expense of distributing a journal article or staging a presentation
13          at a conference.) Despite Acadia’s discussions about supporting research on
14          Nuplazid, the company’s appetite for external or independent research
            sharply declined last year. It spent just $197,587 on doctors’ research
15
            projects, in contrast with its $817,613 outlay in 2016. (Avanir went in the
16          other direction, devoting $7.61 million to research last year and $4.36
17
            million to payments to doctors.)

18          Since Acadia doesn’t release Nuplazid’s prescription count, Medicare Part
19          D data is the only way to observe prescriber behavior. To that end,
            overlaying Medicare Part D prescription volume from 2016 (the latest
20          period for which data is available) against the Centers for Medicare and
21          Medicaid Services Open Payments data for 2016 and 2017 illuminates a
            few things.
22
23          There’s a good deal of overlap between those who received Acadia
            consulting fee payments in 2016 and 2017 and the individuals who
24
            prescribed Nuplazid with some frequency in 2016. For instance, in 2016, 14
25          of the 25 most frequent prescribers of Nuplazid to patients covered by
26          Medicaid Part D received “consulting fees” in 2017 worth more than $1.21
            million in total.
27
28
                                                 56
       AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
       LAWS: Case No.: 3:18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 48 Filed 04/15/19 PageID.1020 Page 57 of 73




 1
             Almost 37 percent of Acadia’s $1.21 million in consulting fee payments, or
             $443,014, went to three neurologists who conducted Acadia-funded studies
 2           on Nuplazid and published journal articles about their findings: Dr. Neal
 3           Hermanowicz; Dr. Stuart Hal Isaacson of Boca Raton, Florida; and Dr.
             Rajesh Pahwa of Kansas City, Kansas.
 4
 5           Pittsburgh-based Dr. Susan Baser, a leading prescriber of Nuplazid to
             patients paying for it via Medicaid Part D, told the Southern Investigative
 6
             Reporting Foundation, “It’s the only drug addressing [Parkinson’s disease
 7           psychosis] and we’ve had positive effects in some patients.” She added,
             “Personally I think it’s a good drug despite the noise about adverse events
 8
             that’s out there.”
 9
10           Baser, who did not receive any consulting fees from Acadia in 2016 and
             2017, expressed surprise at the size of the payments that some of her peers
11           received from the company. “I work 60 hours per week. I don’t know how
12           they have the time. I’m just too busy for any of that.”
13           134. On this news, Acadia’s stock price fell $1.21 per share, or 6.8%, to close at
14
       $16.63 per share on July 9, 2018, on unusually heavy trading volume.
15
16           135. Post-Class Period, on November 28, 2018, the Company filed a prospectus
17
       supplement on Form 424B5. Buried within that filing, the Company included a single
18
19     sentence revealing that two months prior, in September 2018, Acadia “received a civil
20     investigative demand, or CID, from the DOJ pursuant to the Federal False Claims Act
21
       requesting certain documents and information related to our sales and marketing of
22
23     NUPLAZID.” The DOJ’s investigation is still ongoing.
24
             136. Moreover, on March 27, 2019, the Institute for Safe Medication Practices
25
26     (“ISMP”) issued a report which called upon the FDA to reevaluate the drug, or at

27     minimum, revise NUPLAZID’s confusing black box warning. Highlighting frightening
28
                                                 57
       AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
       LAWS: Case No.: 3:18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 48 Filed 04/15/19 PageID.1021 Page 58 of 73




 1
       safety signals, the ISMP noted that in the prior 12 months there had been 43,781 reports

 2     of patient deaths, a number that surpassed the number of deaths for all motor vehicle
 3
       accidents in 2017 and twice as many as for all homicides.
 4
 5                               CLASS ACTION ALLEGATIONS
 6
             137. Plaintiff brings this action as a class action pursuant to Federal Rule of Civil
 7
       Procedure 23(a) and (b)(3) on behalf of a class, consisting of all persons and entities that
 8
 9     acquired Acadia securities between April 29, 2016 and July 9, 2018, inclusive, and who
10
       were damaged thereby (the “Class”). Excluded from the Class are Defendants, the
11
12     officers and directors of the Company, at all relevant times, members of their immediate
13     families and their legal representatives, heirs, successors, or assigns, and any entity in
14
       which Defendants have or had a controlling interest.
15
16           138. The members of the Class are so numerous that joinder of all members is
17
       impracticable. Throughout the Class Period, Acadia’s common stock actively traded on
18
19     the NASDAQ. While the exact number of Class members is unknown to Plaintiff at this
20     time and can only be ascertained through appropriate discovery, Plaintiff believes that
21
       there are at least hundreds or thousands of members in the proposed Class. Millions of
22
23     Acadia shares were traded publicly during the Class Period on the NASDAQ. As of
24
       January 31, 2018, Acadia had 124,701,944 shares of common stock outstanding. Record
25
26     owners and other members of the Class may be identified from records maintained by

27
28
                                                   58
       AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
       LAWS: Case No.: 3:18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 48 Filed 04/15/19 PageID.1022 Page 59 of 73




 1
       Acadia or its transfer agent and may be notified of the pendency of this action by mail,

 2     using the form of notice similar to that customarily used in securities class actions.
 3
              139. Plaintiff’s claims are typical of the claims of the members of the Class as all
 4
 5     members of the Class are similarly affected by Defendants’ wrongful conduct in
 6
       violation of federal law that is complained of herein.
 7
              140. Plaintiff will fairly and adequately protect the interests of the members of
 8
 9     the Class and has retained counsel competent and experienced in class and securities
10
       litigation.
11
12            141. Common questions of law and fact exist as to all members of the Class and
13     predominate over any questions solely affecting individual members of the Class.
14
       Among the questions of law and fact common to the Class are:
15
16                   (a)    whether the federal securities laws were violated by Defendants’ acts
17
       as alleged herein;
18
19                   (b)    whether statements made by Defendants to the investing public
20     during the Class Period omitted and/or misrepresented material facts about the business,
21
       operations, and prospects of Acadia; and
22
23                   (c)    to what extent the members of the Class have sustained damages and
24
       the proper measure of damages.
25
26            142. A class action is superior to all other available methods for the fair and

27     efficient adjudication of this controversy since joinder of all members is impracticable.
28
                                                    59
       AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
       LAWS: Case No.: 3:18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 48 Filed 04/15/19 PageID.1023 Page 60 of 73




 1
       Furthermore, as the damages suffered by individual Class members may be relatively

 2     small, the expense and burden of individual litigation makes it impossible for members
 3
       of the Class to individually redress the wrongs done to them. There will be no difficulty
 4
 5     in the management of this action as a class action.
 6
                                 UNDISCLOSED ADVERSE FACTS
 7
             143. The market for Acadia’s securities was open, well-developed and efficient
 8
 9     at all relevant times. As a result of these materially false and/or misleading statements,
10
       and/or failures to disclose, Acadia’s securities traded at artificially inflated prices during
11
12     the Class Period. Plaintiff and other members of the Class purchased or otherwise
13     acquired Acadia’s securities relying upon the integrity of the market price of the
14
       Company’s securities and market information relating to Acadia, and have been
15
16     damaged thereby.
17
             144. During the Class Period, Defendants materially misled the investing public,
18
19     thereby inflating the price of Acadia’s securities, by publicly issuing false and/or
20     misleading statements and/or omitting to disclose material facts necessary to make
21
       Defendants’ statements, as set forth herein, not false and/or misleading. The statements
22
23     and omissions were materially false and/or misleading because they failed to disclose
24
       material adverse information and/or misrepresented the truth about Acadia’s business,
25
26     operations, and prospects as alleged herein.

27
28
                                                      60
       AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
       LAWS: Case No.: 3:18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 48 Filed 04/15/19 PageID.1024 Page 61 of 73




 1
             145. At all relevant times, the material misrepresentations and omissions

 2     particularized in this Complaint directly or proximately caused or were a substantial
 3
       contributing cause of the damages sustained by Plaintiff and other members of the Class.
 4
 5     As described herein, during the Class Period, Defendants made or caused to be made a
 6
       series of materially false and/or misleading statements about Acadia’s financial well-
 7
       being and prospects. These material misstatements and/or omissions had the cause and
 8
 9     effect of creating in the market an unrealistically positive assessment of the Company
10
       and its financial well-being and prospects, thus causing the Company’s securities to be
11
12     overvalued and artificially inflated at all relevant times. Defendants’ materially false
13     and/or misleading statements during the Class Period resulted in Plaintiff and other
14
       members of the Class purchasing the Company’s securities at artificially inflated prices,
15
16     thus causing the damages complained of herein when the truth was revealed.
17
                                         LOSS CAUSATION
18
19           146. Defendants’ wrongful conduct, as alleged herein, directly and proximately
20     caused the economic loss suffered by Plaintiff and the Class.
21
             147. During the Class Period, Plaintiff and the Class purchased Acadia’s
22
23     securities at artificially inflated prices and were damaged thereby. The price of the
24
       Company’s securities significantly declined when the misrepresentations made to the
25
26     market, and/or the information alleged herein to have been concealed from the market,

27     and/or the effects thereof, were revealed, causing investors’ losses.
28
                                                   61
       AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
       LAWS: Case No.: 3:18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 48 Filed 04/15/19 PageID.1025 Page 62 of 73




 1
                                     SCIENTER ALLEGATIONS

 2           148. As alleged herein, Defendants acted with scienter since Defendants knew
 3
       that the public documents and statements issued or disseminated in the name of the
 4
 5     Company were materially false and/or misleading; knew that such statements or
 6
       documents would be issued or disseminated to the investing public; and knowingly and
 7
       substantially participated or acquiesced in the issuance or dissemination of such
 8
 9     statements or documents as primary violations of the federal securities laws. As set forth
10
       elsewhere herein in detail, the Individual Defendants, by virtue of their receipt of
11
12     information reflecting the true facts regarding Acadia, their control over, and/or receipt
13     and/or modification of Acadia’s allegedly materially misleading misstatements and/or
14
       their associations with the Company which made them privy to confidential proprietary
15
16     information concerning Acadia, participated in the fraudulent scheme alleged herein.
17
                     APPLICABILITY OF PRESUMPTION OF RELIANCE
18                       (FRAUD-ON-THE-MARKET DOCTRINE)
19
             149. The market for Acadia’s securities was open, well-developed and efficient
20
21     at all relevant times. As a result of the materially false and/or misleading statements
22
       and/or failures to disclose, Acadia’s securities traded at artificially inflated prices during
23
       the Class Period. On June 8, 2016, the Company’s stock price closed at a Class Period
24
25     high of $41.55 per share. Plaintiff and other members of the Class purchased or
26
       otherwise acquired the Company’s securities relying upon the integrity of the market
27
28
                                                    62
       AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
       LAWS: Case No.: 3:18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 48 Filed 04/15/19 PageID.1026 Page 63 of 73




 1
       price of Acadia’s securities and market information relating to Acadia, and have been

 2     damaged thereby.
 3
             150. During the Class Period, the artificial inflation of Acadia’s stock was
 4
 5     caused by the material misrepresentations and/or omissions particularized in this
 6
       Complaint causing the damages sustained by Plaintiff and other members of the Class.
 7
       As described herein, during the Class Period, Defendants made or caused to be made a
 8
 9     series of materially false and/or misleading statements about Acadia’s business,
10
       prospects, and operations. These material misstatements and/or omissions created an
11
12     unrealistically positive assessment of Acadia and its business, operations, and prospects,
13     thus causing the price of the Company’s securities to be artificially inflated at all
14
       relevant times, and when disclosed, negatively affected the value of the Company stock.
15
16     Defendants’ materially false and/or misleading statements during the Class Period
17
       resulted in Plaintiff and other members of the Class purchasing the Company’s securities
18
19     at such artificially inflated prices, and each of them has been damaged as a result.
20           151. At all relevant times, the market for Acadia’s securities was an efficient
21
       market for the following reasons, among others:
22
23                  (a)   Acadia stock met the requirements for listing, and was listed and
24
       actively traded on the NASDAQ, a highly efficient and automated market;
25
26                  (b)   As a regulated issuer, Acadia filed periodic public reports with the

27     SEC and/or the NASDAQ;
28
                                                   63
       AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
       LAWS: Case No.: 3:18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 48 Filed 04/15/19 PageID.1027 Page 64 of 73




 1
                    (c)    Acadia regularly communicated with public investors via established

 2     market communication mechanisms, including through regular dissemination of press
 3
       releases on the national circuits of major newswire services and through other wide-
 4
 5     ranging public disclosures, such as communications with the financial press and other
 6
       similar reporting services; and/or
 7
                    (d)    Acadia was followed by securities analysts employed by brokerage
 8
 9     firms who wrote reports about the Company, and these reports were distributed to the
10
       sales force and certain customers of their respective brokerage firms. Each of these
11
12     reports was publicly available and entered the public marketplace.
13           152. As a result of the foregoing, the market for Acadia’s securities promptly
14
       digested current information regarding Acadia from all publicly available sources and
15
16     reflected such information in Acadia’s stock price. Under these circumstances, all
17
       purchasers of Acadia’s securities during the Class Period suffered similar injury through
18
19     their purchase of Acadia’s securities at artificially inflated prices and a presumption of
20     reliance applies.
21
             153. A Class-wide presumption of reliance is also appropriate in this action
22
23     under the Supreme Court’s holding in Affiliated Ute Citizens of Utah v. United States,
24
       406 U.S. 128 (1972), because the Class’s claims are, in large part, grounded on
25
26     Defendants’ material misstatements and/or omissions. Because this action involves

27     Defendants’ failure to disclose material adverse information regarding the Company’s
28
                                                  64
       AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
       LAWS: Case No.: 3:18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 48 Filed 04/15/19 PageID.1028 Page 65 of 73




 1
       business operations and financial prospects—information that Defendants were obligated

 2     to disclose—positive proof of reliance is not a prerequisite to recovery. All that is
 3
       necessary is that the facts withheld be material in the sense that a reasonable investor
 4
 5     might have considered them important in making investment decisions. Given the
 6
       importance of the Class Period material misstatements and omissions set forth above,
 7
       that requirement is satisfied here.
 8
 9                                           NO SAFE HARBOR
10
             154. The statutory safe harbor provided for forward-looking statements under
11
12     certain circumstances does not apply to any of the allegedly false statements pleaded in
13     this Complaint. The statements alleged to be false and misleading herein all relate to
14
       then-existing facts and conditions. In addition, to the extent certain of the statements
15
16     alleged to be false may be characterized as forward looking, they were not identified as
17
       “forward-looking statements” when made and there were no meaningful cautionary
18
19     statements identifying important factors that could cause actual results to differ
20     materially from those in the purportedly forward-looking statements. In the alternative,
21
       to the extent that the statutory safe harbor is determined to apply to any forward-looking
22
23     statements pleaded herein, Defendants are liable for those false forward-looking
24
       statements because at the time each of those forward-looking statements was made, the
25
26     speaker had actual knowledge that the forward-looking statement was materially false or

27
28
                                                   65
       AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
       LAWS: Case No.: 3:18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 48 Filed 04/15/19 PageID.1029 Page 66 of 73




 1
       misleading, and/or the forward-looking statement was authorized or approved by an

 2     executive officer of Acadia who knew that the statement was false when made.
 3
                                             FIRST CLAIM
 4
 5                        Violation of Section 10(b) of The Exchange Act and
                                 Rule 10b-5 Promulgated Thereunder
 6
                                        Against All Defendants
 7
              155. Plaintiff repeats and re-alleges each and every allegation contained above as
 8
 9     if fully set forth herein.
10
              156. During the Class Period, Defendants carried out a plan, scheme and course
11
12     of conduct which was intended to and, throughout the Class Period, did: (i) deceive the
13     investing public, including Plaintiff and other Class members, as alleged herein; and (ii)
14
       cause Plaintiff and other members of the Class to purchase Acadia’s securities at
15
16     artificially inflated prices. In furtherance of this unlawful scheme, plan and course of
17
       conduct, Defendants, and each defendant, took the actions set forth herein.
18
19            157. Defendants (i) employed devices, schemes, and artifices to defraud; (ii)
20     made untrue statements of material fact and/or omitted to state material facts necessary
21
       to make the statements not misleading; and (iii) engaged in acts, practices, and a course
22
23     of business which operated as a fraud and deceit upon the purchasers of the Company’s
24
       securities in an effort to maintain artificially high market prices for Acadia’s securities in
25
26     violation of Section 10(b) of the Exchange Act and Rule 10b-5. All Defendants are sued

27
28
                                                    66
       AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
       LAWS: Case No.: 3:18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 48 Filed 04/15/19 PageID.1030 Page 67 of 73




 1
       either as primary participants in the wrongful and illegal conduct charged herein or as

 2     controlling persons as alleged below.
 3
             158. Defendants, individually and in concert, directly and indirectly, by the use,
 4
 5     means or instrumentalities of interstate commerce and/or of the mails, engaged and
 6
       participated in a continuous course of conduct to conceal adverse material information
 7
       about Acadia’s financial well-being and prospects, as specified herein.
 8
 9           159. Defendants employed devices, schemes and artifices to defraud, while in
10
       possession of material adverse non-public information and engaged in acts, practices,
11
12     and a course of conduct as alleged herein in an effort to assure investors of Acadia’s
13     value and performance and continued substantial growth, which included the making of,
14
       or the participation in the making of, untrue statements of material facts and/or omitting
15
16     to state material facts necessary in order to make the statements made about Acadia and
17
       its business operations and future prospects in light of the circumstances under which
18
19     they were made, not misleading, as set forth more particularly herein, and engaged in
20     transactions, practices and a course of business which operated as a fraud and deceit
21
       upon the purchasers of the Company’s securities during the Class Period.
22
23           160. Each of the Individual Defendants’ primary liability and controlling person
24
       liability arises from the following facts: (i) the Individual Defendants were high-level
25
26     executives and/or directors at the Company during the Class Period and members of the

27     Company’s management team or had control thereof; (ii) each of these defendants, by
28
                                                  67
       AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
       LAWS: Case No.: 3:18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 48 Filed 04/15/19 PageID.1031 Page 68 of 73




 1
       virtue of their responsibilities and activities as a senior officer and/or director of the

 2     Company, was privy to and participated in the creation, development and reporting of
 3
       the Company’s internal budgets, plans, projections and/or reports; (iii) each of these
 4
 5     defendants enjoyed significant personal contact and familiarity with the other defendants
 6
       and was advised of, and had access to, other members of the Company’s management
 7
       team, internal reports and other data and information about the Company’s finances,
 8
 9     operations, and sales at all relevant times; and (iv) each of these defendants was aware of
10
       the Company’s dissemination of information to the investing public which they knew
11
12     and/or recklessly disregarded was materially false and misleading.
13           161. Defendants had actual knowledge of the misrepresentations and/or
14
       omissions of material facts set forth herein, or acted with reckless disregard for the truth
15
16     in that they failed to ascertain and to disclose such facts, even though such facts were
17
       available to them. Such defendants’ material misrepresentations and/or omissions were
18
19     done knowingly or recklessly and for the purpose and effect of concealing Acadia’s
20     financial well-being and prospects from the investing public and supporting the
21
       artificially inflated price of its securities. As demonstrated by Defendants’
22
23     overstatements and/or misstatements of the Company’s business, operations, financial
24
       well-being, and prospects throughout the Class Period, Defendants, if they did not have
25
26     actual knowledge of the misrepresentations and/or omissions alleged, were reckless in

27
28
                                                   68
       AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
       LAWS: Case No.: 3:18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 48 Filed 04/15/19 PageID.1032 Page 69 of 73




 1
       failing to obtain such knowledge by deliberately refraining from taking those steps

 2     necessary to discover whether those statements were false or misleading.
 3
             162. As a result of the dissemination of the materially false and/or misleading
 4
 5     information and/or failure to disclose material facts, as set forth above, the market price
 6
       of Acadia’s securities was artificially inflated during the Class Period. In ignorance of
 7
       the fact that market prices of the Company’s securities were artificially inflated, and
 8
 9     relying directly or indirectly on the false and misleading statements made by Defendants,
10
       or upon the integrity of the market in which the securities trades, and/or in the absence of
11
12     material adverse information that was known to or recklessly disregarded by Defendants,
13     but not disclosed in public statements by Defendants during the Class Period, Plaintiff
14
       and the other members of the Class acquired Acadia’s securities during the Class Period
15
16     at artificially high prices and were damaged thereby.
17
             163. At the time of said misrepresentations and/or omissions, Plaintiff and other
18
19     members of the Class were ignorant of their falsity, and believed them to be true. Had
20     Plaintiff and the other members of the Class and the marketplace known the truth
21
       regarding the problems that Acadia was experiencing, which were not disclosed by
22
23     Defendants, Plaintiff and other members of the Class would not have purchased or
24
       otherwise acquired their Acadia securities, or, if they had acquired such securities during
25
26     the Class Period, they would not have done so at the artificially inflated prices which

27     they paid.
28
                                                   69
       AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
       LAWS: Case No.: 3:18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 48 Filed 04/15/19 PageID.1033 Page 70 of 73




 1
              164. By virtue of the foregoing, Defendants violated Section 10(b) of the

 2     Exchange Act and Rule 10b-5 promulgated thereunder.
 3
              165. As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff
 4
 5     and the other members of the Class suffered damages in connection with their respective
 6
       purchases and sales of the Company’s securities during the Class Period.
 7
                                          SECOND CLAIM
 8
 9                           Violation of Section 20(a) of The Exchange Act
10                                 Against the Individual Defendants

11            166. Plaintiff repeats and re-alleges each and every allegation contained above as
12
       if fully set forth herein.
13
14            167. Individual Defendants acted as controlling persons of Acadia within the
15
       meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their high-
16
17
       level positions and their ownership and contractual rights, participation in, and/or

18     awareness of the Company’s operations and intimate knowledge of the false financial
19
       statements filed by the Company with the SEC and disseminated to the investing public,
20
21     Individual Defendants had the power to influence and control and did influence and
22
       control, directly or indirectly, the decision-making of the Company, including the
23
       content and dissemination of the various statements which Plaintiff contends are false
24
25     and misleading. Individual Defendants were provided with or had unlimited access to
26
       copies of the Company’s reports, press releases, public filings, and other statements
27
28     alleged by Plaintiff to be misleading prior to and/or shortly after these statements were
                                                  70
       AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
       LAWS: Case No.: 3:18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 48 Filed 04/15/19 PageID.1034 Page 71 of 73




 1
       issued and had the ability to prevent the issuance of the statements or cause the

 2     statements to be corrected.
 3
             168. In particular, Individual Defendants had direct and supervisory involvement
 4
 5     in the day-to-day operations of the Company and, therefore, had the power to control or
 6
       influence the particular transactions giving rise to the securities violations as alleged
 7
       herein, and exercised the same.
 8
 9           169. As set forth above, Acadia and Individual Defendants each violated Section
10
       10(b) and Rule 10b-5 by their acts and omissions as alleged in this Complaint. By virtue
11
12     of their position as controlling persons, Individual Defendants are liable pursuant to
13     Section 20(a) of the Exchange Act. As a direct and proximate result of Defendants’
14
       wrongful conduct, Plaintiff and other members of the Class suffered damages in
15
16     connection with their purchases of the Company’s securities during the Class Period.
17
                                         PRAYER FOR RELIEF
18
19           WHEREFORE, Plaintiff prays for relief and judgment, as follows:
20           A.     Determining that this action is a proper class action under Rule 23 of the
21
       Federal Rules of Civil Procedure;
22
23           B.     Awarding compensatory damages in favor of Plaintiff and the other Class
24
       members against all defendants, jointly and severally, for all damages sustained as a
25
26     result of Defendants’ wrongdoing, in an amount to be proven at trial, including interest

27     thereon;
28
                                                  71
       AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
       LAWS: Case No.: 3:18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 48 Filed 04/15/19 PageID.1035 Page 72 of 73




 1
             C.     Awarding Plaintiff and the Class their reasonable costs and expenses

 2     incurred in this action, including counsel fees and expert fees; and
 3
             D.     Such other and further relief as the Court may deem just and proper.
 4
 5                                   JURY TRIAL DEMANDED
 6
             Plaintiff hereby demands a trial by jury.
 7
       Dated: April 15, 2019
 8                                                   Respectfully submitted,
 9
                                                     POMERANTZ LLP
10
                                                     By: s/ Jennifer Pafiti
11
                                                     Jennifer Pafiti (SBN 282790)
12                                                   1100 Glendon Avenue, 15th Floor
13
                                                     Los Angeles, CA 90024
                                                     Telephone: (310) 405-7190
14                                                   E-mail: jpafiti@pomlaw.com
15
                                                     POMERANTZ, LLP
16                                                   Jeremy A. Lieberman
17                                                   Tamar A. Weinrib
                                                     600 Third Avenue, 20th Floor
18
                                                     New York, New York 10016
19                                                   Telephone: (212) 661-1100
                                                     Facsimile:(917) 463-1044
20
                                                     E-mail: jalieberman@pomlaw.com
21                                                   E-mail: taweinrib@pomlaw.com
22
                                                     POMERANTZ LLP
23                                                   Patrick V. Dahlstrom
24                                                   Ten South La Salle Street, Suite 3505
                                                     Chicago, Illinois 60603
25                                                   Telephone: (312) 377-1181
26                                                   Facsimile: (312) 377-1184
                                                     E-mail: pdahlstrom@pomlaw.com
27
28
                                                   72
       AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
       LAWS: Case No.: 3:18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 48 Filed 04/15/19 PageID.1036 Page 73 of 73




 1
                                               BRONSTEIN, GEWIRTZ
                                               & GROSSMAN, LLC
 2                                             Peretz Bronstein
 3                                             60 East 42nd Street, Suite 4600
                                               New York, NY 10165
 4                                             Telephone: (212) 697-6484
 5                                             Email: peretz@bgandg.com
 6
                                               Attorneys for Plaintiff
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             73
       AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
       LAWS: Case No.: 3:18-cv-01647-AJB-BGS
